    Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 1 of 61 PageID #:11344




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


In re Testosterone Replacement Therapy       )
Products Liability Litigation Coordinated    )             Case No. 14 C 1748
Pretrial Proceedings                         )             MDL No. 2545
                                             )
(This document applies to                    )
Martin v. Actavis, Inc., Case No. 15 C 4292) )

                        CASE MANAGEMENT ORDER NO. 166
            (Memorandum Opinion and Order on Actavis, Inc.'s motion to
            exclude expert testimony and motions for summary judgment
                    in Martin v. Actavis, Inc., Case No. 15 C 4292)

MATTHEW F. KENNELLY, District Judge:

        Plaintiffs in this multidistrict litigation (MDL) proceeding allege that they suffered

either arterial cardiovascular injuries or injuries related to blood clots in the veins

(venous thromboembolisms) as a result of taking prescription testosterone replacement

therapy (TRT) drugs. Defendants Actavis, Inc., Actavis Pharma, Inc., and Actavis

Laboratories UT, Inc. (collectively, Actavis) manufacture or sell Androderm, one of the

TRT products at issue in this litigation. 1 Plaintiff Brad Martin alleges that his use of

Androderm from October 2012 to May 2013 caused him to suffer a myocardial infarction

(heart attack) in May 2013. He asserts claims against Actavis under Minnesota law for

design defect; failure to warn; negligence; breach of express warranty; breach of implied

warranty of merchantability; negligent misrepresentation; fraudulent misrepresentation;

redhibition; consumer protection (specifically, violation of the Minnesota False

Statement in Advertising Act (MFSAA), MINN. STAT. § 325F.67, and the Minnesota



1As the Court discusses below, the parties dispute whether Actavis, Inc. is a mere
holding company.
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 2 of 61 PageID #:11344




Deceptive Trade Practices Act (MDPTA), MINN. STAT. § 325D.44(13)); unjust

enrichment; and punitive damages.

       In 2018, based on proposals from Actavis and the Plaintiffs' Steering Committee,

the Court selected Martin's case as the first Actavis bellwether trial case. Before trial,

Actavis moved to exclude the testimony of several of Martin's expert witnesses under

Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579 (1993). Actavis also moved for summary judgment on the ground that Martin's

failure to warn, design defect, and so-called "off-label promotion" claims are preempted

by federal law. Finally, Actavis contended that all of Martin's claims fail under

Minnesota law, which the parties agree applies. The motions were fully briefed in June

2018, but in July 2018, the Court terminated them as moot due to the execution of a

Master Settlement Agreement covering cases involving Actavis. In August 2019, Martin

informed the Court that he has elected not to settle his claims. Thus Actavis's Daubert

and summary judgment motions are again before the Court.

       For the following reasons, the Court denies Actavis's motion for summary

judgment based on federal preemption; denies Actavis's motion to exclude Martin's

expert testimony concerning general and specific causation; and terminates as moot

Actavis's motion to exclude the expert testimony of Robert Johnson. The Court grants

Actavis's motion for summary judgment on Martin's claims for breach of implied

warranty of merchantability, negligent misrepresentation, unjust enrichment, redhibition,

and violation of the MFSAA; reserves judgment on Actavis's motion for summary

judgment on claims against Actavis, Inc.; and denies Actavis's motion in all other

respects.



                                             2
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 3 of 61 PageID #:11344




                                      Background

      The Court has ruled on motions raising similar issues in cases brought against

AbbVie and Auxilium, other defendants in this MDL, concerning their TRT drugs

AndroGel and Testim. See In re Testosterone Replacement Therapy Prods. Liab. Litig.

Coordinated Pretrial Proceedings, No. 14 C 1748, MDL No. 2545, 2018 WL 4030585

(N.D. Ill. Aug. 23, 2018) ("CMO 133"); In re Testosterone Replacement Therapy Prods.

Liab. Litig. Coordinated Pretrial Proceedings, No. 14 C 1748, MDL No. 2545, 2018 WL

4030586 (N.D. Ill. Aug. 23, 2018) ("CMO 132"); In re Testosterone Replacement

Therapy Prods. Liab. Litig. Coordinated Pretrial Proceedings, No. 14 C 1748, MDL No.

2545, 2017 WL 4772759 (N.D. Ill. Oct. 23, 2017) ("CMO 76"); In re Testosterone

Replacement Therapy Prods. Liab. Litig. Coordinated Pretrial Proceedings, No. 14 C

1748, MDL No. 2545, 2017 WL 1836443 (N.D. Ill. May 8, 2017) ("CMO 48"); In re

Testosterone Replacement Therapy Prods. Liab. Litig. Coordinated Pretrial

Proceedings, No. 14 C 1748, MDL No. 2545, 2017 WL 1836435 (N.D. Ill. May 8, 2017)

("CMO 47"); In re Testosterone Replacement Therapy Prods. Liab. Litig. Coordinated

Pretrial Proceedings, No. 14 C 1748, MDL No. 2545, 2017 WL 1833173 (N.D. Ill. May 8,

2017) ("CMO 46"). The Court assumes familiarity with those orders but discusses them

as necessary throughout this order. In addition, the Court takes the following factual

background from Martin's and Actavis's briefs and exhibits. For summary judgment

purposes, where facts are in dispute, the Court recounts them in the light most

favorable to Martin, the non-moving party.

A.    Hypogonadism

      Male hypogonadism is an endocrine disorder characterized by abnormally low



                                             3
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 4 of 61 PageID #:11344




levels of testosterone in the blood. "Classical" hypogonadism falls into two categories:

"primary" and "secondary." Primary hypogonadism is the failure of testicles to produce

adequate levels of testosterone, and it is caused by medical conditions such as

Klinefelter syndrome and physical injuries to the testicles. Secondary hypogonadism

results from a disorder of the pituitary gland or the hypothalamus. In adult males,

hypogonadism may be accompanied by signs and symptoms including reduced libido,

fatigue, infertility, depressed mood, and reduced muscle mass.

       It is normal for testosterone levels to decline in men as they age. An age-related

decline in testosterone is not "classical" hypogonadism and is generally not considered

to be a medical condition that requires treatment. Like other plaintiffs in this proceeding,

Martin contends that Actavis (along with other TRT manufacturers) created a fictitious

condition called "age-related hypogonadism"—also referred to as "andropause" or "Low

T"—and improperly marketed Androderm for the treatment of that supposed condition.

Martin maintains that Androderm has never been proven safe or effective for that use.

He also argues that Androderm does not provide significant relief for the symptoms of

aging and that it increases the risk of cardiovascular injuries such as heart attacks.

B.     Regulatory history of Androderm

       The Food and Drug Administration (FDA) has approved numerous testosterone

products to treat classical hypogonadism. In 1981, it issued a Class Labeling Guideline

for androgens, a group of hormones that includes testosterone. See Expert Report of

Dr. Peggy Pence ("Pence Report"), Ex. 2 to Martin Opp. to Actavis Mot. for Summ. J.

Based on Federal Preemption ("Martin Preemption Opp."), ¶ 147. The Class Labeling

Guideline was intended to promote consistency in labeling of drugs in the same class.



                                             4
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 5 of 61 PageID #:11344




See id. ¶ 149. Among other things, it defined the FDA-approved uses for androgens.

See id. ¶ 150.

       Androderm is a testosterone transdermal system, meaning a patch that delivers

testosterone to the body through the skin. The FDA approved Androderm in September

1995 for the treatment of male hypogonadism. The initial approval was for a 2.5

milligram strength. Between September 1995 and October 2011, the FDA approved

supplemental new drug applications for Androderm in several different strengths. The

FDA approved a new label in October 2011 to reflect the new strengths, but neither

Martin nor Actavis contends that the label change is relevant to this case. In April 2012,

the FDA approved a new label to account for the discontinuation of old strengths.

Actavis says that between September 1995 and April 2012, the Androderm label

followed the Class Labeling Guideline. Martin contends that during that time, the label

"was not identical to the class labeling." Martin Resp. to Actavis Local Rule 56.1 Stat. ¶

39. But he does not identify which portions of the Androderm label were different or

explain why the differences are relevant. The Court, therefore, assumes that the

differences, if any, are not material to this case.

       The April 2012 label was in effect when Martin was prescribed and used

Androderm. Actavis points out that the label referenced signs and symptoms of

hypogonadism, as follows:

       Signs/symptoms associated with male hypogonadism include erectile
       dysfunction and decreased sexual desire, fatigue and loss of energy,
       mood depression, regression of secondary sexual characteristics, and
       osteoporosis.

See Actavis Mot. for Summ. J. Based on Federal Preemption ("Actavis Preemption

Mot.") at 4 (quoting April 2012 Androderm Label, Ex. 9 to Actavis Mot. for Summ. J.

                                              5
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 6 of 61 PageID #:11344




Based on State Law ("Actavis Mot. for Summ. J."), Full Prescribing Information § 12.1).

         The FDA has, at various times, considered requiring TRT manufacturers and

sellers, including Actavis, to warn about the risk of cardiovascular injuries that might

accompany TRT use. The regulatory history is recounted in detail in the Court's prior

orders. See, e.g., CMO 76, 2017 WL 4772759, at *3-4; CMO 47, 2017 WL 18366435,

at *1-4. In May 2015, the FDA required Actavis to add the following warning to the

Warnings and Precautions section of the Full Prescribing Information in the Androderm

label:

         5.4 Cardiovascular Risk

         Long term clinical safety trials have not been conducted to assess the
         cardiovascular outcomes of testosterone replacement therapy in men. To
         date, epidemiologic studies and randomized controlled trials have been
         inconclusive for determining the risk of major adverse cardiovascular
         events (MACE) such as non-fatal myocardial infarction, non-fatal stroke,
         and cardiovascular death, with the use of testosterone compared to non-
         use. Some studies, but not all, have reported an increased risk of MACE
         in association with use of testosterone replacement therapy in men.
         Patients should be informed of this possible risk when deciding whether to
         use or continue to use ANDRODERM.

May 2015 Androderm Label, Ex. 10 to Actavis Mot. for Summ. J., Full Prescribing

Information § 5.4; see Actavis Preemption Mot. at 4, 9. The FDA also required Actavis

to add the following language to the Limitations of Use section of the Full Prescribing

Information: "Safety and efficacy of ANDRODERM in men with 'age-related

hypogonadism' (also referred to as 'late-onset hypogonadism') have not been

established." May 2015 Androderm Label, Full Prescribing Information § 1; see Actavis

Preemption Mot. at 9. The "Highlights of Prescribing Information" section of the May

2015 Androderm label cross-references the FDA-mandated changes. Martin contends

that Actavis should have made similar changes to the Full Prescribing Information

                                             6
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 7 of 61 PageID #:11344




before he was prescribed Androderm in October 2012.

C.     Martin's use of Androderm

       Martin was a Minnesota resident at all times relevant to this dispute. Before he

began taking Androderm in October 2012, he suffered from various health problems.

According to medical records from 2006, for example, Martin had hyperlipidemia (a high

concentration of fats or lipids in the blood), hypercholesterolemia (high cholesterol),

hypertension (high blood pressure), and elevated blood sugar. He took medications for

some of these conditions, but the parties dispute the extent to which Martin managed

them. Martin concedes that he is a former smoker and a recovering alcoholic. He also

acknowledges that some of his close family members have had cardiovascular

problems: his father had an angioplasty to clear clogged arteries in his heart; his

mother had coronary artery bypass surgery; and one of his brothers had a stroke.

       Martin testified during his deposition that beginning in 2011 or 2012, he felt

"fatigued all the time." Dep. of Brad Martin ("Martin Dep."), Ex. 3 to Martin Summ. J.

Opp., at 135:19-136:8. Martin's medical records indicate that he discussed the fatigue

with his primary care physician, Dr. Stephen Firestone, during an annual physical in

August 2012. See Martin St. Cloud VA Health System Records ("Martin Medical

Records"), Ex. 2 to Martin Summ. J. Opp., at 000148-49. On October 15, 2012, Amy

Hopkins—the nurse that worked with Dr. Firestone—spoke with Martin about his fatigue

and a new medication he had started. See id. at 000141. According to Ms. Hopkins's

notes in the records, Martin told her, "I don't feel like I should. I still have no energy, no

motivation to do things. I don't feel depressed. I just feel fatigued all the time. I was

wondering if it could be related to my testosterone level?" Id. Ms. Hopkins's notes also



                                              7
  Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 8 of 61 PageID #:11344




state, in relevant part: "[V]eteran requesting testosterone level check. Plan: Will

consult with PCP Firestone on above. Will return call to veteran with further orders or

instructions." Id. at 000143.

       On October 16, 2012, Ms. Hopkins wrote in Martin's medical records, "Consulted

PCP Firestone. Chart reviewed. PCP orders: ok to check testosterone level, will

supplement if necessary . . . . Veteran notified by phone . . . . Veteran is agreeable to

have his testosterone level checked." Id. Martin had his testosterone level checked on

October 19, 2012. The test showed that his level was in the "low end of [the] normal

range." Id. at 000122. Ms. Hopkins reported the result to Martin and noted in his chart:

       Veteran reports "I have been doing some research on my own, trying to
       weigh the benefits versus risk of supplementing testosterone levels. All I
       really could find is the risk for prostate cancer, really."

       Today's lab results reviewed with veteran.
       Testosterone 345 10/19/2012

       Veteran inquires if Dr. Firestone would consider trialing supplementation,
       even though his result is low end of normal range. Verbalizes
       understanding of risks.

       ....

       Plan: Discussed with PCP Firestone. PCP orders: ok to trial low dose
       testosterone 2mg patch. Recheck level in 1-2 months.

       Veteran notified of above, and is agreeable with plan. Will schedule lab
       only appt in 1-2 months, to recheck testosterone level and effects.

Id.

       Dr. Firestone prescribed Androderm to Martin on October 19, 2012, and Martin

filled his first prescription that day. Approximately one month later, on November 15,

2012, Martin visited Ms. Hopkins for a follow-up appointment. According to the records

of that visit, Martin "report[ed] compliance with testosterone patches," stated that his

                                             8
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 9 of 61 PageID #:11344




"energy level [was] so much better," reported improvements in his libido, and "denie[d]

any side effects or concerns with . . . use/application" of Androderm. Id. at 000121. Ms.

Hopkins noted, "Therapeutic medication regimen, effective r/t management of

testosterone level, libido and fatigue. Plan: Veteran would like to continue with

testosterone patches at this time. Offers no further concerns or questions. . . . Will

update PCP of above." Id. Martin refilled Androderm prescriptions in November 2012,

December 2012, February 2013, and April 2013. On May 25, 2013, when Martin was

52 years old, he had a heart attack. It is undisputed that Dr. Firestone is deceased and

has not given a deposition in this action.

                                        Discussion

       Summary judgment is appropriate if the moving party "shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." FED. R. CIV. P. 56(a). There is a genuine issue of material fact, and

summary judgment is precluded, "if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party." Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). When ruling on a motion for summary judgment, a court views the

record in the light most favorable to the non-moving party and draws all reasonable

inferences in that party's favor. Id. at 255; see also Driveline Sys., LLC v. Arctic Cat,

Inc., 936 F.3d 576, 579 (7th Cir. 2019). "The court does not assess the credibility of

witnesses, choose between competing reasonable inferences, or balance the relative

weight of conflicting evidence." Driveline Sys., 936 F.3d at 579 (internal quotation

marks omitted).




                                             9
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 10 of 61 PageID #:11344




A.     Preemption

       Actavis contends that Martin's failure to warn, design defect, and so-called "off-

label promotion" claims are preempted by federal law. As discussed below, the Court

disagrees.

       1.     Failure to warn

       Federal preemption "occurs when a state law is invalidated because it conflicts

with a federal law." Mason v. SmithKline Beecham Corp., 596 F.3d 387, 390 (7th Cir.

2010). Courts have identified three forms of preemption: (1) express preemption,

which occurs when Congress clearly declares its intent to preempt state law; (2) implied

preemption, which occurs when the structure and purpose of federal law demonstrates

Congress's intent to preempt state law; and (3) conflict preemption, which occurs when

there is "an actual conflict between state and federal law such that it is impossible for a

person to obey both." Dolin v. GlaxoSmithKline LLC, 901 F.3d 803, 811 (7th Cir. 2018)

(internal quotation marks omitted); see also Mason, 596 F.3d at 390. Actavis relies on

conflict preemption; it contends that Martin's failure to warn claims are preempted

because it would be impossible to comply with both FDA labeling requirements and

state-law duties on which the claims are premised.

        The Supreme Court has held that state-law failure to warn claims concerning

prescription drugs are preempted only where there is "clear evidence" that the FDA

would have rejected the proposed label change. Wyeth v. Levine, 555 U.S. 555, 571-72

(2009); see Dolin, 901 F.3d at 812. The Court explained that typically, "a manufacturer

may only change a drug label after the FDA approves a supplemental application."

Wyeth, 555 U.S. at 568. But the FDA's "changes being effected" (CBE) regulation



                                            10
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 11 of 61 PageID #:11344




makes an exception; it "permits a manufacturer to make certain changes to its label

before receiving the agency's approval." Id. The CBE regulation, for example, allows a

manufacturer to "add or strengthen a contraindication, warning, precaution, or adverse

reaction" without waiting for the FDA to approve the change. Id. (citing 21 C.F.R. §

314.70(c)(6)(iii)(A)). This type of change must "reflect newly acquired information" and

be supported by "reasonable evidence of a causal association with [the] drug." 21

C.F.R. § 314.70(c)(6)(iii)(A); 21 C.F.R. § 201.57(c)(6)(i).

       Applying the standard set forth in Wyeth to failure to warn claims asserted

previously in this MDL, this Court determined that the record lacked "clear evidence"

that the FDA would have rejected efforts by AbbVie and Auxilium to add warnings about

cardiovascular risk to their TRT drug labels. See CMO 76, 2017 WL 4772759, at *10-

11; CMO 47, 2017 WL 1836435, at *7-11. Subsequently—and after Actavis's summary

judgment and Daubert motions were fully briefed—the Supreme Court clarified the

meaning of "clear evidence" under Wyeth. It held that "clear evidence" means

"evidence that shows the court that the drug manufacturer fully informed the FDA of the

justifications for the warning required by state law and that the FDA, in turn, informed

the drug manufacturer that the FDA would not approve a change to the drug's label to

include that warning." Merck Sharp & Dohme Corp. v. Albrecht, 139 S. Ct. 1668, 1672

(2019). The Supreme Court also stated that "the only agency actions that can

determine the answer to the pre-emption question . . . are agency actions taken

pursuant to the FDA's congressionally delegated authority," such as "notice-and-

comment rulemaking setting forth labeling standards" or "formally rejecting a warning

label that would have been adequate under state law." Id. at 1679. And it held that the



                                             11
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 12 of 61 PageID #:11344




question of preemption "is a legal one for the judge, not a jury," to decide. Id.

       The regulatory history for Androderm is similar in all material respects to that of

AbbVie and Auxilium's TRT drugs. Actavis advances several arguments that it

contends support a different result in Martin's case, but none is persuasive.

              a.     Changes to the Highlights section of a label

       First, Actavis argues that it would have been legally impossible to use the CBE

process to make the label changes Martin contends were necessary: adding warnings,

similar to those the FDA required in May 2015, concerning (1) increased cardiovascular

risk and (2) lack of proven safety and efficacy for treating age-related hypogonadism.

Actavis's theory is that if it had tried to add these warnings to the Full Prescribing

Information, it would have had to add them to the Highlights section as well. But

changes to the Highlights section, Actavis points out, cannot be made through the CBE

process; rather, they require FDA pre-approval. See 21 C.F.R. § 314.70(b)(2)(v)(C)

(with several exceptions that are inapplicable here, "any change to the information

required by § 201.57(a) of this chapter"—i.e. the Highlights section—"require[es]

supplement submission and approval prior to distribution of the product made using the

change"). In other words, Actavis argues that "if a change to [the] Full Prescribing

Information section requires a corresponding change to Highlights, the Full Prescribing

Information section also cannot be changed independently." Actavis Preemption Mot. at

8. According to Actavis, this principle applies in Martin's case—even though Martin

never alleged that Actavis should have made changes to the Highlights section—

because the Highlights section cross-references the FDA-mandated changes to the Full

Prescribing Information.



                                             12
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 13 of 61 PageID #:11344




       Actavis is correct that the Highlights section of the label and the Full Prescribing

Information must contain many of the same categories of information, including

"indications and usage," "dosage and administration," and "warnings and precautions."

Compare 21 C.F.R. § 201.57(a)(6), (7), (10) with id. § 201.57(c)(2), (3), (6). But the

Highlights section does not contain all of the information that appears in the Full

Prescribing Information. See id. § 201.57(a)(1) (providing that the Highlights section

must state, "These highlights do not include all the information needed to use [the drug]

safely and effectively. See full prescribing information for [the drug]."); see also id. §

201.57(a)(6) (the Highlights section must reference "[m]ajor limitations of use"

(emphasis added)); id. § 201.57(a)(10) (the Highlights section must provide "[a] concise

summary of the most clinically significant information required under" the warnings and

precautions section of the Full Prescribing Information, "including information that would

affect decisions about whether to prescribe a drug . . . ." (emphasis added)). Actavis's

argument thus appears to be that when changes to the Full Prescribing Information are

so critical that they must also appear, in some form, in the Highlights section, the FDA

prohibits manufacturers from using the CBE process to change the Full Prescribing

Information.

       Actavis cites no case law that supports its theory, and the Court concludes that it

is misguided. Actavis, for example, does not cite any authority providing that the

Highlights section and the Full Prescribing Information must be changed

simultaneously. The relevant regulation, moreover, appears to contemplate a temporal

gap between "major" label changes and corresponding updates to the Highlights

section. See 21 C.F.R. § 201.57(a)(5) (Highlights section must contain a "list of the



                                             13
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 14 of 61 PageID #:11344




section(s) of the full prescribing information . . . that contain(s) substantive labeling

changes that have been approved by FDA or authorized under § 314.70(c)(6)" and must

contain "the date . . . on which the change was incorporated in labeling" (emphasis

added)). The Court thus sees no reason why a drug manufacturer could not first make

a change to the Full Prescribing Information using the CBE process and later seek FDA

approval to make a corresponding change to the Highlights section if the FDA

determines that a corresponding change is required.

        Actavis's theory is also problematic because it would severely limit the scope of

the CBE process. The CBE provision at issue does reiterate that changes to the

Highlights section cannot be made without FDA pre-approval. See 21 C.F.R. §

314.70(c)(6)(iii) (citing 21 C.F.R. § 314.70(b)(2)(v)(C)). But that same CBE provision

expressly permits a manufacturer to change the label "to reflect newly acquired

information . . . to accomplish" several purposes—including to "add or strengthen a

contraindication, warning, precaution, or adverse reaction" for which there is reasonable

evidence of a causal association, "add or strengthen a statement about drug abuse,"

"add or strengthen an instruction about dosage and administration that is intended to

increase the safe use of the drug product," and "delete false, misleading, or

unsupported indications for use or claims for effectiveness." 21 C.F.R. §

314.70(c)(6)(iii)(A)-(D).

       These purposes directly implicate consumer safety. One could argue that almost

any change made to accomplish these purposes concerns a "major" limitation of use or

adds "information that would affect" a prescribing decision—and as noted, such a

change must be referenced in the Highlights section. 21 C.F.R. §§ 201.57(a)(6),



                                              14
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 15 of 61 PageID #:11344




(a)(10). Under Actavis's logic, a drug manufacturer would not be able to use the CBE

process to make this kind of change. This would mean that the CBE process would be

available only for minor label changes that are inconsequential for safety and efficacy.

But the plain language of the CBE provision at issue suggests the opposite, not least

because it permits a manufacturer to add or strengthen a contraindication or warning.

See 21 C.F.R. § 314.70(c)(6)(iii)(A). The case law, too, indicates that the CBE process

has broader applicability. In Wyeth, for example, the Supreme Court determined that

"the CBE regulation permitted" a drug manufacturer to warn about "the risk of gangrene

from IV-push injection" of the drug "before receiving the FDA's approval." 555 U.S. at

571. That warning was hardly inconsequential.

       For these reasons, and absent controlling authority providing otherwise, the

Court declines to adopt a statutory interpretation that would prevent drug manufacturers

from making significant safety- and efficacy-related label changes using the CBE

process. See Gracia v. Sessions, 873 F.3d 553, 557 (7th Cir. 2017) ("Canons of

statutory construction discourage an interpretation that would render a statute

meaningless . . . ."); Scherr v. Marriott Int'l, Inc., 703 F.3d 1069, 1078 (7th Cir. 2013)

(declining to "construe regulations in such a way as to render other provisions of the

regulations meaningless or superfluous"). The Court concludes that Actavis's

arguments concerning the Highlights section of the label do not support a finding of

preemption.

              b.     Newly acquired information

       Next, Actavis argues that Martin's claims are preempted because he has not

identified "newly acquired information" discovered between April 2012, when the FDA



                                             15
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 16 of 61 PageID #:11344




approved a new Androderm label, and October 2012, when he was first prescribed

Androderm. See Actavis Preemption Mot. at 10 (quoting 21 C.F.R. § 314.70(c)(6)(iii)),

11 (emphasizing that according to Martin, (1) "information that should have prompted

the MACE warning was known in 2007" and (2) the fact that safety and efficacy were

not established for use in men with age-related hypogonadism was "known since

[Androderm's] initial approval" in 1995).

       Actavis's argument is unpersuasive because it assumes that the FDA's approval

of the Androderm label in April 2012 constitutes "clear evidence" that it would have

rejected an attempt by Actavis to add the relevant warnings between 1995 and October

2012 based on the information available during that time. For reasons the Court has

articulated in previous decisions in this MDL, that assumption lacks merit. "[T]he FDA's

initial approval of a drug," the Court has explained, "does not provide much, if any,

evidence that the FDA would have rejected the warning the plaintiffs say should have

been in place." CMO 47, 2017 WL 1836435, at *8 (quoting Mason, 596 F.3d at 391).

"Nor does the fact that the FDA repeatedly approved labels that did not contain the

warning." CMO 47, 2017 WL 1836435, at *8.

       The Court also disagrees with Actavis's contention that it could not have used the

CBE process to warn that safety and efficacy for treating age-related hypogonadism

have not been established. According to Actavis, this information "does not fit within

any of the categories for a CBE," such as adding or strengthening a warning or deleting

misleading information about indications or efficacy. Actavis Preemption Mot. at 13-14;

see also id. at 14 (emphasizing that the FDA-mandated language concerning this issue

does not appear in the Warnings and Precaution section of the label). Actavis,



                                            16
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 17 of 61 PageID #:11344




however, does not cite any authority providing that language must be in a certain

section of the label to qualify as adding or strengthening a warning or precaution.

Moreover, the safety and efficacy language at issue can fairly be characterized as an

admonition to be cautious in prescribing or taking Androderm for age-related

hypogonadism. The language, therefore, fits into at least one CBE category: adding or

strengthening a warning or precaution. See 21 C.F.R. § 314.70(c)(6)(iii)(A). Like

Actavis's arguments concerning the Highlights section, its arguments concerning newly

acquired information do not support a finding of preemption.

             c.     Evidence of a causal association

      Actavis also argues that it could not have unilaterally added a warning

concerning increased cardiovascular risk because the warning, according to Actavis, is

not supported by "reasonable evidence of a causal association with [the] drug." Actavis

Preemption Mot. at 12 (quoting 21 C.F.R. § 314.70(c)(6)(iii)(A); 21 C.F.R. §

201.57(c)(6)(i)). Actavis contends that even in May 2015, the FDA "specifically

disclaim[ed] 'reasonable evidence of a causal association' between major adverse

cardiovascular events and Androderm" by stating in the mandated label change that

"epidemiologic studies and randomized controlled trials have been inconclusive for

determining the risk of major adverse cardiovascular events . . . ." Actavis Preemption

Mot. at 12 (emphasis added) (quoting 21 C.F.R. § 201.57(c)(6)(i); May 2015 Androderm

Label, Full Prescribing Information § 5.4). This argument, too, lacks merit. The FDA's

statement that studies and trials have been "inconclusive for determining risk" does not

equate to a conclusion that reasonable evidence of a causal association is lacking.

Indeed, in the May 2015 label, the FDA recognized that there is evidence of an



                                           17
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 18 of 61 PageID #:11344




association. See May 2015 Androderm Label, Full Prescribing Information § 5.4

("Some studies, but not all, have reported an increased risk of MACE in association with

use of testosterone replacement therapy in men."). Actavis's argument is also

unconvincing because to add or strengthen a warning using the CBE process, "a causal

relationship need not have been definitely established." 21 C.F.R. § 314.70(c)(6)(iii)(A);

21 C.F.R. § 201.57(c)(6)(i).

       The Court's prior rulings on preemption in this MDL further undermine Actavis's

argument. As one of the rulings provides, "the fact that the FDA was not affirmatively

convinced of a causal link between" TRT use and cardiovascular risk "would not

necessarily preclude [a drug manufacturer] from adding the warning on its own." CMO

47, 2017 WL 1836435, at *9 (internal quotation marks omitted). This is because on

several occasions, "the FDA recognized the possibility of a link with" cardiovascular risk

"even though it ultimately concluded that the available literature did not support an

association." Id. (citing, inter alia, a 2010 FDA memorandum). Evidence that the FDA

recognized a possible link "indicates a reasonable possibility" that if a TRT

manufacturer had tried to add a cardiovascular risk warning, the FDA would have

agreed there was "reasonable evidence" of an association. Id. By the same token,

evidence that the FDA recognized a possible link reasonably indicated that the FDA

would not have rejected a TRT manufacturer's request to add a cardiovascular risk

warning. See id. Applying these principles, the FDA's reference to "inconclusive" risk

information in the May 2015 label change does not demonstrate that clear evidence of

an association was lacking. Nor does it constitute clear evidence that the FDA would

have barred Actavis from adding a cardiovascular risk warning to the label before Martin



                                            18
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 19 of 61 PageID #:11344




was prescribed Androderm. Martin's failure to warn claims, therefore, are not

preempted.

       The Supreme Court's decision in Albrecht only strengthens this conclusion.

Namely, Actavis does not offer evidence that it "fully informed the FDA of the

justifications for the warning[s]" that Martin contends were necessary. Albrecht, 139 S.

Ct. at 1672 (emphasis added). It does not even offer evidence that it partially informed

the FDA of those justifications. Likewise, Actavis does not offer evidence that the FDA

"informed [it] that the FDA would not approve a change to [Androderm's] label to

include" the warnings at issue, let alone that the FDA did so through an action it took

pursuant to "congressionally delegated authority." Id. at 1672, 1679. Actavis cannot

satisfy the "clear evidence" standard without this sort of proof. See id.

       2.     Design defect

       Actavis also contends that Martin's design defect claims are preempted because

they "would require a redesign of Androderm"—an action Actavis cannot take

unilaterally. Actavis Preemption Mot. at 6; see, e.g., Mut. Pharm. Co. v. Bartlett, 570

U.S. 472, 490 (2013) (holding that a design defect claim against a manufacturer of a

generic drug was preempted because it was legally impossible for the manufacturer to

change the drug's composition or warning label after the FDA had approved it); Yates v.

Ortho-McNeil-Janssen Pharm., Inc., 808 F.3d 281, 298 (6th Cir. 2015) ("[Plaintiff's] post-

approval design defect claim is clearly preempted by federal law" because "FDA

regulations provide that once a drug, whether generic or brand-name, is approved, the

manufacturer is prohibited from making any major changes to the 'qualitative or

quantitative formulation of the drug product'" without "prior FDA approval" (quoting 21



                                            19
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 20 of 61 PageID #:11344




C.F.R. § 314.70(b)(2)(i))).

       Actavis's argument is unavailing because Martin does "not allege that Actavis

needed to change the design of Androderm." Martin Preemption Opp. at 1. Rather,

Martin argues that Androderm is defectively designed for use in males with age-related

hypogonadism, a use that the FDA has not approved. His theory is that the risks of

using Androderm to treat age-related hypogonadism outweigh any benefits and that

Actavis therefore "needed to stop marketing Androderm" for that use. Id. at 2-4. Under

Minnesota law, Martin can prevail on a design defect claim without asserting that

Androderm should have redesigned the drug. See Kallio v. Ford Motor Co., 407

N.W.2d 92, 96-97 (Minn. 1987) ("Although normally evidence of a safer alternative

design will be presented initially by the plaintiff, it is not necessarily required in all

cases."). In ruling on the Auxilium defendants' motion for summary judgment in a

previous bellwether case, the Court determined that because the plaintiff did "not seek

to alter" the drug's design, his claim was "not precluded under Bartlett or Yates." CMO

76, 2017 WL 4772759, at *11. The same is true here.

       3.      Off-label promotion

       Finally, Actavis contends that if Martin is asserting claims "based on" allegations

that it promoted Androderm for off-label purposes, those claims are preempted. Actavis

Preemption Mot. at 14. According to Actavis, such claims represent improper attempts

to privately enforce Food, Drug, and Cosmetic Act (FDCA) regulations that prohibit drug

manufacturers from engaging in off-label promotion. See id.; see also Buckman Co. v.

Plaintiffs' Legal Comm., 531 U.S. 341, 348 (2001) (holding that where state-law claims

seek only to enforce FDA regulations, they are impliedly preempted). The Court



                                               20
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 21 of 61 PageID #:11344




previously addressed a nearly identical argument in this MDL and ruled that where a

plaintiff's "claims are grounded in traditional state law principles of liability such as

negligence, failure to warn, strict product liability, and fraud that predate the relevant

FDCA requirements," they are "not impliedly preempted by the FDCA or under

Buckman." CMO 48, 2017 WL 1836443, at *7. The Court reasoned that the claims "do

not depend on violations of requirements or prohibitions imposed by the FDCA." Id.

       Martin's state-law tort claims fall into this category. For example, as the Court

will discuss below, a jury reasonably could conclude, independently of the FDCA, that

Actavis's conduct violated Minnesota law prohibiting fraudulent misrepresentation.

Martin's case is therefore unlike several cases Actavis cites in support of its preemption

argument, where courts determined that the claims were based "solely on illegal off-

label promotion," Houston v. Medtronic, Inc., 957 F. Supp. 2d 1166, 1178 (C.D. Cal.

2013), or "would require reliance on the requirements of the FDCA." Caplinger v.

Medtronic, Inc., 921 F. Supp. 2d 1206, 1219-20 (W.D. Okla. 2013). The claims that

Actavis refers to as Martin's "off-label promotion" claims, which are more accurately

characterized as state-law tort claims, are not preempted.

B.     Expert testimony

       Federal Rule of Evidence 702 and the principles set forth in Daubert govern the

admissibility of expert testimony. Together, Rule 702 and the Daubert principles

provide what is essentially a three-step analysis: for an expert's testimony to be

admissible, (1) he or she must be qualified; (2) the reasoning or methodology underlying

the testimony must be reliable; and (3) the testimony must be relevant, meaning likely to

assist the trier of fact to understand the evidence or to determine a fact in issue. See,



                                              21
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 22 of 61 PageID #:11344




e.g., Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771, 779 (7th Cir. 2017) (citing

Myers v. Ill. Cent. R.R. Co., 629 F.3d 639, 644 (7th Cir. 2010)). Daubert's

"gatekeeping" requirement is meant to ensure that an expert "employs in the courtroom

the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field." Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). In exercising

its gatekeeping role, a court should focus on the expert's "principles and methodology"

rather than on his or her conclusions, Daubert, 509 U.S. at 595, or the "factual

underpinnings" of those conclusions. Walker v. Soo Line R.R. Co., 208 F.3d 581, 586

(7th Cir. 2000). That said, an opinion must be connected to the existing data by more

than an expert's "ipse dixit." Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997). An

opinion may be inadmissible if "there is simply too great an analytical gap between the

data and the opinion proffered." Id. An opinion must also "fit the issue to which the

expert is testifying and be tied to the facts of the case." Owens v. Auxilium Pharm., Inc.,

895 F.3d 971, 973 (7th Cir. 2018) (internal quotation marks omitted).

       1.     General causation

       Actavis has moved to exclude the expert testimony of Drs. Burt Gerstman and

Hossein Ardehali concerning general causation—that is, whether Androderm can cause

the type of injury Martin alleges he suffered. It has also moved to exclude the expert

testimony of Dr. Martin T. Wells. Dr. Wells is a biostatistician who offers opinions about

the statistical power of studies concerning the connection between TRT and

cardiovascular risk. For bellwether cases in which AbbVie was a defendant, all three

experts offered reports at the summary judgment and Daubert phase nearly identical to

the reports they offer here, and the Court determined that their testimony was



                                             22
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 23 of 61 PageID #:11344




admissible. Specifically, the Court held that under Rule 702 and Daubert, Drs. Ardehali,

Gerstman, and Wells are permitted to employ a methodology "that relies on the totality

of the evidence, provided that the expert[s] consider[] the evidence carefully and

explain[] how the weight of the various pieces of evidence led [them] to [their]

conclusions." CMO 46, 2017 WL 1833173, at *9. The Court then determined that the

experts had reliably applied this methodology because "they [had] carefully addressed

the merits, flaws, and implications of both favorable and unfavorable studies." Id. at

*13; see also CMO 133, 2018 WL 4030585, at *3-7. And the Court noted that "[a]t this

stage, it is not the Court's role to choose between competing studies." CMO 46, 2017

WL 1833173, at *9; CMO 133, 2018 WL 4030585, at *3. In its prior opinions, the Court

thoroughly addressed, in some shape or form, almost every argument that Actavis

advances in moving to exclude the experts' general causation testimony here. And as

the Court discusses below, to the extent Actavis makes new arguments, they affect the

weight of the testimony, not its admissibility.

       First, Actavis criticizes the experts' reliance on studies that report composite

endpoints. An endpoint is an outcome or event, such as a stroke or heart attack, that is

studied in clinical research. A composite endpoint combines "different individual

endpoints for consideration as a single outcome." Actavis Daubert Mot. at 16. One

example of a composite endpoint is "MACE," which stands for "major adverse cardiac

events" and includes data concerning both heart attacks and strokes. Id. In reaching

their conclusions that TRT can cause heart attacks, all three experts relied on studies

that report MACE or a similar composite endpoint. Actavis argues that when studying

composite endpoints, it is "good [statistical] practice" to also "report the component



                                             23
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 24 of 61 PageID #:11344




endpoint results separately." Id. at 17. This is because component endpoints do not

always move in the same direction; the result for one endpoint might show a statistically

significant association while the result for another might not. All three experts, Actavis

emphasizes, agree with this proposition as a general matter. See id. at 17-20. Yet the

experts admit that in relying on studies that report MACE or a similar endpoint, they did

not report component results separately. Actavis argues that by failing to do so, the

experts concealed unfavorable evidence—i.e., evidence that TRT use does not

increase the risk of heart attack. See id. at 16-17 (contending that MACE and similar

endpoints "obscure[] the absence of an increased risk of" heart attack).

       The Court does not agree that the experts' failure to separately report component

results renders their testimony unreliable and thus inadmissible. The experts testified

during their depositions that it is not always prudent to separately report component

results, and they explained why they did not do so here. See Dep. of Dr. Ardehali

("Ardehali Dep."), Ex. 11 to Martin Daubert Opp., at 194:4-10 (testifying that when a

study's primary endpoint is a composite endpoint, "the study is not powered to look at

each individual component," such that "if you are making conclusions based on those

individual components, that conclusion is wrong"); Dep. of Dr. Gerstman ("Gerstman

Dep."), Ex. 9 to Martin Daubert Opp., at 131:17-21 (testifying that there are "advantages

and disadvantages in composite, and for the purposes of my meta-analysis here, there

were [sic] insufficient number of cases in reported clinical trials, in my opinion, to justify

individual endpoints"); Dep. of Dr. Wells ("Wells Dep."), Ex. 10 to Martin Daubert Opp.,

at 90:14-16, 98:20-21, 100:25-101:1, 103:12-20 (conceding that it would have been

"good to look to do the stroke separately and the MI separately" and stating that he



                                              24
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 25 of 61 PageID #:11344




should "maybe . . . do a supplementary report," but testifying that he "was trying to

replicate what the FDA was doing," was "clear about what [he] used," and "think[s] the

numbers were fair"). Actavis responds that each expert gave deposition testimony that,

in its view, contradicts the testimony just cited. Actavis is free to address this point on

cross-examination, but it is not an appropriate ground for excluding the experts'

testimony.

       Next, Actavis contends that Drs. Gerstman and Wells used unreliable methods in

conducting Bayesian meta-analyses and, further, that the analyses do not fit the issues

in the case. Actavis first faults the experts for allegedly failing to consider data quality,

studies, and biases that allegedly weaken their conclusions concerning causal

association. This argument is unpersuasive because the Court has already determined

that in offering nearly identical opinions for other plaintiffs in this MDL, Drs. Gerstman

and Wells carefully analyzed the available epidemiological data and explained why they

drew different conclusions from data on which the TRT defendants rely. See CMO 46,

2017 WL 1833173, at *13. Actavis also complains that the experts failed to disclose

that if they had conducted their analyses using heart attacks as the endpoint, the

analyses would show a greater-than-fifty-percent probability that TRT use reduces the

risk of heart attack. But as the deposition testimony makes clear, Actavis's argument

concerns heart attack data reported in only one meta-analysis (Elliott, 2017). See

Gerstman Dep. at 204:10-205:11; Wells Dep. at 181:16-182:22. The argument,

therefore, loses sight of the fact that Drs. Gerstman and Wells based their opinions on

the totality of the evidence, and contradicts the Court's prior determinations that these

experts did not cherry-pick favorable evidence in reaching their conclusions. The



                                              25
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 26 of 61 PageID #:11344




argument also recycles, to some extent, Actavis's criticism of the experts' reliance on

composite endpoints, which the Court addressed above.

       Actavis also contends that Dr. Gerstman's and Dr. Wells's Bayesian meta-

analyses are flawed because both experts applied a method designed for "large

sample-size data sets" to "small clinical trials with sparse event counts." Actavis

Daubert Mot. at 22. Relatedly, according to Actavis, the experts did not test the viability

of the method in sparse data sets or "consult[] the literature on the subject." Id. The

Court is not persuaded that it should exclude Dr. Wells's testimony on this basis. He

testified during his deposition that to determine whether this particular Bayesian method

was appropriately applied, one must look at the "distribution of the log odds ratio," not

the size of the data set. Wells Dep. at 189:25-192:16. According to Dr. Wells, the

distribution in his data, represented in a histogram, "didn't look too bad." Id. at 190:16-

17. Actavis responds that it has not been able to find Dr. Wells's histogram. Even if

that is true, it affects only the weight of Dr. Wells's testimony; it is not an appropriate

basis for exclusion. Separately, the Court is not persuaded that Dr. Gerstman's

testimony is inadmissible because as far as the Court can tell, Dr. Gerstman never

conceded that the data sets underlying his Bayesian meta-analysis were too small.

Moreover, as Martin points out, Dr. Gerstman applied Bayesian meta-analysis to only

some of the evidence he considered for this case. In offering his opinion on general

causation, Dr. Gerstman also assessed an array of other evidence, including

randomized controlled clinical trials, 18 observational studies, and principles of

biochemistry and clinical pathology. Actavis can cross-examine Dr. Gerstman about

purported flaws in his Bayesian methodology, but the Court denies the motion to



                                              26
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 27 of 61 PageID #:11344




exclude it.

       The following are Actavis's remaining criticisms of the experts' general causation

testimony. Actavis contends that Drs. Gerstman and Ardehali improperly rely on

evidence concerning estrogen to draw inferences about TRT. In addition, Actavis

challenges Dr. Ardehali's and Dr. Gerstman's testimony that TRT can cause heart

attacks by increasing hematocrit, platelet activity, and coronary artery plaque volume.

Actavis also faults Drs. Ardehali and Gerstman for considering animal and in vitro

studies in reaching their conclusions. Next, Actavis maintains that two observational

studies on which the experts rely—Vigen (2013) and Finkle (2014)—are

methodologically flawed and points out that the FDA concluded these studies had

limitations. Finally, Actavis argues that the expert testimony concerning general

causation does not fit the facts of Martin's case because Martin was 52 years old when

he had the heart attack, yet the experts relied on studies concerning "older men."

Actavis Daubert Mot. at 36. The Court has addressed the same arguments in prior

orders in this MDL and has explained at length why they do not support exclusion of the

testimony of Drs. Ardehali, Gerstman, and Wells. See CMO 133, 2018 WL 4030585, at

*1-7; CMO 46, 2017 WL 1833173, at *9-14.

       Actavis has not provided any evidence or argument that justifies different

conclusions here. The argument that most fairly can be characterized as new concerns

the Finkle study, which "identified and measured confounding variables"—meaning risk

factors other than TRT use—"15 to 21 months before the non-fatal MIs ascertained in

the study dataset." Actavis Daubert Reply at 7. Actavis points out that Dr. Ardehali

relied on the Finkle study yet acknowledged that "risk factors can change substantially



                                           27
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 28 of 61 PageID #:11344




within a year." Id. According to Actavis, neither AbbVie nor Auxilium raised this issue

with the Court. Even if that is true, and even if Actavis has raised other "new" issues of

a similar nature, this does not render the expert testimony inadmissible. This is

because, as the Court has repeatedly ruled, Drs. Ardehali, Gerstman, and Wells did not

rely solely on one study or one type of evidence in concluding that TRT use is

associated with an increased cardiovascular risk. Instead, they considered the totality

of the evidence; addressed limitations in the evidence they credited; and explained why

the allegedly contrary evidence does not undermine their conclusions. It is for the

jurors, not this Court, to weigh the "merits and demerits" of competing clinical studies

and determine which studies they find more convincing. CMO 46, 2017 WL 1833173, at

*11 (internal quotation marks omitted). The Court denies Actavis's motion to exclude

the general causation testimony of Drs. Ardehali, Gerstman, and Wells.

       2.     Specific causation

       Actavis has also moved to exclude the testimony of Dr. Ardehali concerning

specific causation—that is, whether Androderm was a substantial factor in causing

Martin's heart attack. Under Minnesota law, a "negligent act is a direct, or proximate,

cause of harm if the act was a substantial factor in the harm's occurrence." George v.

Estate of Baker, 724 N.W.2d 1, 10 (Minn. 2006); see also Schanhaar v. EF Techs., Inc.,

No. 08-5382 ADM/LIB, 2010 WL 4056045, at *3 (D. Minn. Oct. 14, 2010) (applying

substantial factor test to strict liability manufacturing defect claim). An act need not be

the sole cause of an injury to be a substantial factor. See Osborne v. Twin Town Bowl,

Inc., 749 N.W.2d 367, 379 (Minn. 2008) (to satisfy proximate causation requirement, an

act "need not be the sole proximate cause"); McDermott v. Minneapolis, N. & S. Ry.



                                             28
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 29 of 61 PageID #:11344




Co., 283 N.W. 116, 117-18 (Minn. 1938) (similar). "But-for causation," however, is

"necessary for substantial factor causation because if the harm would have occurred

even without the negligent act, the act could not have been a substantial factor in

bringing about the harm." George, 724 N.W.2d at 11. Dr. Ardehali opined "to a

reasonable degree of medical certainty" that "but for" Martin's use of Androderm, "he

would not have experienced" the heart attack. April 26, 2018 Supplemental Specific

Causation Report ("Ardehali Supp. Specific Causation Report"), Ex. 4 to Martin Daubert

Opp., at 15. He also opined that Androderm "was a substantial factor in causing"

Martin's heart attack "because of its effects on coagulation under circumstances of a

systemic chronic inflammatory disease." Id. at 14.

       Like other experts who have offered specific causation opinions in this MDL, Dr.

Ardehali reached his conclusion by conducting a differential etiology. See CMO 46,

2017 WL 1833173, at *5 (in a differential etiology, an expert "rules in all the potential

causes of a patient's ailment and then by systematically ruling out causes that would not

apply to the patient . . . arrives at what is the likely cause of the ailment" (quoting Myers,

629 F.3d at 644)). In asking the Court to exclude Dr. Ardehali's specific causation

testimony, Actavis argues, first, that Dr. Ardehali lacked foundation to "rule in"

Androderm as a cause of Martin's heart attack. But because the Court has determined

that Martin's expert testimony concerning general causation is admissible, this argument

falls flat. See, e.g., CMO 132, 2018 WL 4030586, at *2 ("The Court has repeatedly held

in this litigation that Dr. Ardehali's general causation opinion meets the Daubert

standard and that he can rely on it to 'rule in' AndroGel.").

       Next, Actavis argues that Dr. Ardehali did not reliably conduct a differential



                                             29
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 30 of 61 PageID #:11344




etiology because he did not explain why Martin's pre-existing risk factors were not the

sole cause of the heart attack. A review of Dr. Ardehali's specific causation report

reveals the opposite. Dr. Ardehali considered Martin's pre-existing risk factors,

including hypertension, hyperlipidemia, substance use, a body mass index reflecting

that Martin is overweight, and a family history of cardiovascular problems. Dr. Ardehali

explained that in his medical opinion, Martin's pre-existing risk factors made the

dangerous effects of Androderm worse. See Ardehali Supp. Specific Causation Report

at 14 ("[T]he adverse effects of testosterone therapy are significantly higher in Mr.

Martin because of his preexisting comorbid conditions . . . . These risk factors increase

the atherosclerotic burden and associated chronic inflammatory state on which

testosterone acts to cause an acute coronary artery event."). Although the jury is free to

disagree, this analysis provides a basis for Martin's contention that his risk factors were

not the sole cause of his heart attack.

       Other portions of Dr. Ardehali's opinion strengthen, but are not necessary to, this

conclusion. Dr. Ardehali, for example, noted that in 2007, long before the heart attack

and long before Martin began using Androderm, Martin was given a stress test

"because he ha[d] some risk factors for coronary artery disease." Id. at 3. The test

showed that Martin was "completely asymptomatic." Id. Additionally, Dr. Ardehali

calculated Martin's Framingham coronary heart disease risk score at the time of his

heart attack. See id. at 14. A Framingham risk score calculation accounts for pre-

existing risk factors but not TRT use. See id. Dr. Ardehali interpreted Martin's score,

7.3 percent, as indicating that at the time of his heart attack, setting aside TRT use,

Martin "was considered low risk for coronary heart disease over ten years." Martin



                                            30
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 31 of 61 PageID #:11344




Daubert Opp. at 30. Actavis moves to strike Dr. Ardehali's testimony concerning the

Framingham risk score because it appears only in his supplemental specific causation

report, which he served after his deposition. But Actavis raised this argument for the

first time on reply, so it is forfeited. See Actavis Daubert Reply at 9 n.2; Campos v.

Cook Cnty., 932 F.3d 972, 976 n.2 (7th Cir. 2019) ("Parties waive arguments which they

develop for the first time in a reply brief."). Moreover, Actavis acknowledges that Dr.

Ardehali mentioned the Framingham risk score during his deposition. Thus despite

Actavis's protestations, it could have questioned Dr. Ardehali about the score at that

time. Any late disclosure was harmless.

       Finally, Actavis contends that Dr. Ardehali did not reliably conduct a differential

etiology because despite describing in his general causation testimony various

biological mechanisms through which TRTs can allegedly cause heart attacks, he failed

to offer evidence that any such mechanisms were present in Martin. This argument is

unpersuasive because Dr. Ardehali lacked control over this issue; he testified during his

deposition that at the time of Martin's heart attack, no one measured the biomarkers for

most of the mechanisms. See Ardehali Dep. at 272:19-274:24. A jury can consider the

absence of such evidence in determining how much weight to assign to Dr. Ardehali's

specific causation testimony, but the absence of evidence itself does not justify

excluding the testimony. Relatedly, the Court acknowledges that there is evidence in

Martin's medical records concerning one biological mechanism: hematocrit, which

when elevated can lead to a higher incidence of clotting. The records show that

Martin's hematocrit was not elevated when he had the heart attack. See Actavis

Daubert Mot. at 40; Ardehali Dep. at 273:17-274:3. This evidence does not show that



                                             31
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 32 of 61 PageID #:11344




Dr. Ardehali's specific causation testimony is unreliable, however, because according to

Dr. Ardehali, TRT can increase the risk of clotting in other ways. See, e.g., Ardehali

General Causation Report, Ex. 3 to Martin Daubert Opp., § IX.5 (opining that TRT can

increase estradiol and thromboxane A2 receptors, which in turn can increase the risk of

clotting); CMO 46, 2017 WL 1833173, at *2 (discussing same). Dr. Ardehali stated that

Martin had a "clot in his coronary vessel" at the time of his heart attack and opined that

Androderm had "effects on coagulation under circumstances of [Martin's] systemic

chronic inflammatory disease." Ardehali Supp. Specific Causation Report at 6, 14. Dr.

Ardehali's general causation testimony, therefore, relates logically and directly to his

specific causation testimony in Martin's case. The specific causation testimony,

therefore, meets the reliability threshold.

       For foregoing reasons, the Court concludes that Dr. Ardehali's specific causation

testimony satisfies the standards of Daubert, Rule 702, and Minnesota law on

causation. The Court, therefore, denies Actavis's motion to exclude it.

       3.     Actavis's financial condition

       Actavis has moved to exclude the testimony of Robert Johnson concerning

Actavis's financial condition. Because the parties have stipulated to Actavis's net worth,

the Court terminates Actavis's motion as moot.

C.     Actavis's motion for summary judgment on state law claims

       Actavis has moved for summary judgment on all claims, arguing that Martin does

not have sufficient evidence to support any of them. To start, Actavis argues that if the

Court excludes Martin's expert testimony concerning general and specific causation,

none of his claims can survive summary judgment. Because the Court has determined



                                              32
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 33 of 61 PageID #:11344




that the expert testimony is admissible, this argument fails. The Court, therefore,

addresses Actavis's remaining arguments.

       1.     Failure to warn

       Martin alleges that Actavis failed to warn Androderm users about the increased

risk of cardiovascular injury and that safety and efficacy of Androderm for use in men

with age-related hypogonadism have not been established. It is unclear whether Martin

is asserting a strict liability failure to warn claim, a negligent failure to warn claim, or

both. See Compl., Count Two (appearing to assert only a strict liability failure to warn

claim); Martin Summ. J. Opp. at 4 (referencing a negligent failure to warn claim). The

distinction does not matter because under Minnesota law, "failure to warn claims based

on negligence and on strict liability merge into a single cause of action." Green Plains

Otter Tail, LLC v. Pro-Envtl., Inc., 349 F. Supp. 3d 768, 773 (D. Minn. 2018) (citing

Bilotta v. Kelley Co., 346 N.W.2d 616, 623 (Minn. 1984)). A plaintiff asserting a failure

to warn claim must show that (1) defendant "had a duty to warn"; (2) defendant

"breached that duty by providing an inadequate warning (or no warning at all)"; and (3)

defendant's "inadequate (or nonexistent) warning caused [plaintiff's] damages." Green

Plains, 349 F. Supp. 3d at 778 (internal quotation marks omitted); see also In re

Levaquin Prods. Liab. Litig., 700 F.3d 1161, 1166 (8th Cir. 2012) (similar).

              a.      Duty to warn

       Actavis first attacks Martin's evidence concerning the alleged duty to warn. For

failure to warn claims, "a manufacturer's duty 'arises from the probability or

foreseeability of injury to the plaintiff.'" Montemayor v. Sebright Prods., Inc., 898

N.W.2d 623, 629 (Minn. 2017) (quoting Domagala v. Rolland, 805 N.W.2d 14, 26 (Minn.



                                               33
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 34 of 61 PageID #:11344




2011)); see Kruszka v. Novartis Pharm. Corp., 19 F. Supp. 3d 875, 894 (D. Minn. 2014),

as amended (May 19, 2014) ("[G]enerally, a pharmaceuticals manufacturer has a duty

to warn of known dangers associated with their product (or dangers of which they

should have known)."). Under Minnesota law, "duty is generally a legal question for the

court to decide." Montemayor, 898 N.W.2d at 629 (citing Germann v. F.L. Smithe

Mach. Co., 395 N.W.2d 922, 924 (Minn. 1986)). But "it is well established that

foreseeability is a question for the jury 'if there is a specific factual dispute concerning a

manufacturer's awareness of a risk.'" Montemayor, 898 N.W.2d at 629 (quoting Huber

v. Niagara Mach. & Tool Works, 430 N.W.2d 465, 467 (Minn. 1988)); see also Doe 169

v. Brandon, 845 N.W.2d 174, 178 n.2 (Minn. 2014) ("[I]n close cases, foreseeability as it

relates to duty is a jury question.").

       To determine whether a risk is foreseeable, courts "look to the defendant's

conduct and ask whether it was objectively reasonable to expect the specific danger

causing the plaintiff's injury." Montemayor, 898 N.W.2d at 629 (quoting Domagala, 805

N.W.2d at 27). "If the connection between the danger and the alleged negligent act 'is

too remote to impose liability as a matter of public policy, the courts then hold there is

no duty.'" Montemayor, 898 N.W.2d at 629 (quoting Domagala, 805 N.W.2d at 27).

The Minnesota Supreme Court has "held as a matter of law that an injury is not

reasonably foreseeable when the 'undisputed facts, considered together,' established

that the connection between the defendant's conduct and the plaintiff's injury was 'too

attenuated.'" Montemayor, 898 N.W.2d at 629 (quoting Doe 169, 845 N.W.2d at 179).

When "'reasonable persons might differ as to whether the evidence' establishes that the

injury was foreseeable," however, Minnesota courts "have consistently submitted the



                                              34
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 35 of 61 PageID #:11344




issue to the jury." Montemayor, 898 N.W.2d at 630 (quoting Ill. Farmers Ins. Co. v.

Tapemark Co., 273 N.W.2d 630, 636-37 (Minn. 1978)). Here, reasonable jurors could

disagree concerning whether the increased risk of cardiovascular injury allegedly

associated with Androderm use was foreseeable.

       Martin's regulatory expert, Dr. Peggy Pence, testified during her deposition that

Actavis should have added a cardiovascular risk warning to the Androderm label by

2007. See Dep. of Dr. Peggy Pence ("Pence Dep."), Ex. 11 to Actavis Mot. for Summ.

J., at 189:20-193:10. She also testified that the warning should have been "very similar"

to the one that now appears in the Warnings and Precautions section of the label, which

the FDA required Actavis to add in May 2015. See id. at 190:13-15. Actavis maintains

that because the May 2015 warning states that evidence concerning cardiovascular risk

is "inconclusive," see May 2015 Androderm Label, Full Prescribing Information § 5.4,

there is no "known danger" of cardiovascular risk associated with Androderm. Actavis

Mot. for Summ. J. at 8-9. The absence of a "known danger," Actavis maintains, is

further supported by the number of "MACE reports" it received between 2000 and

October 2012: only two, by Actavis's count. Id. at 9 n.8. According to Actavis, it has no

duty to warn of an unknown danger, and Martin's failure to warn claim must therefore be

dismissed.

       From the Court's perspective, the question whether the danger is "unknown" is

nowhere near as clear as Actavis contends. Rather, as noted above, the foreseeability

of the danger is a disputed factual issue that the jury must decide. The Court has

already noted, for example, that despite stating that evidence concerning cardiovascular

risk is "inconclusive," the May 2015 warning states that "[s]ome studies . . . have



                                            35
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 36 of 61 PageID #:11344




reported an increased risk . . . ." May 2015 Androderm Label, Full Prescribing

Information § 5.4 (emphasis added). It also states that "[p]atients should be informed of

this possible risk . . . ." Id. A jury considering this language reasonably could determine

that the risk of suffering a heart attack as a result of taking Androderm is not only

foreseeable, but known. Moreover, Martin's experts, such as Drs. Ardehali, Gerstman,

Pence, and Wells, offer testimony that a causal association between Androderm use

and cardiovascular risk was well-supported by the regulatory and scientific evidence as

early as 2007. And Actavis's contention that it received only two MACE reports in

twelve years is a disputed fact. See Martin Resp. to Actavis Local Rule 56.1 Stat. ¶ 48.

This evidence, too, could permit a jury to reject Actavis's argument that the risk of

cardiovascular injury was "unknown." Likewise, it could permit a jury to conclude that

the risk was known or foreseeable before Martin was prescribed Androderm.

Accordingly, the Court cannot properly determine as a matter of law that Actavis lacked

a duty to warn and will instead submit the issue of foreseeability to the jury. See, e.g.,

Montemayor, 898 N.W.2d at 633.

       Actavis also argues that because Minnesota law does not recognize failure to

test as an independent cause of action, see Huggins v. Stryker Corp., 932 F. Supp. 2d

972, 987 & n.15 (D. Minn. 2013), it had no duty to warn that Androderm's safety and

efficacy in men with age-related hypogonadism have not been established. See Actavis

Mot. for Summ. J. at 9. Actavis contends that if Martin is asserting an independent

failure to warn claim based on this safety and efficacy language, the Court should

dismiss that claim. Martin does not respond to this argument or verify whether he is

asserting an independent failure to warn claim of this nature. Accordingly, the Court



                                             36
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 37 of 61 PageID #:11344




understands Martin to be asserting only a failure to warn claim concerning increased

cardiovascular risk—and for the reasons discussed in this opinion, the Court denies

Actavis's motion for summary judgment on that claim. Furthermore, the claim can be

supported with evidence that safety and efficacy of use in men with age-related

hypogonadism have allegedly not been established.

             b.     Causation

      Next, Actavis argues that Martin cannot establish that the alleged failure to warn

of cardiovascular risk caused his injury. Minnesota courts apply the learned

intermediary doctrine to failure to warn claims, which "provides that a drug

'manufacturer has no duty to warn the lay public regarding prescription drugs,' but rather

must warn the prescribing physician." In re Levaquin, 700 F.3d at 1166 n.5 (quoting

Mulder v. Parke Davis & Co., 181 N.W.2d 882, 885 & n.1 (Minn. 1970)). Thus to prove

causation, Martin must show that (1) Actavis failed to adequately warn his prescribing

physician, Dr. Firestone, about cardiovascular risk associated with Androderm, and (2)

Dr. Firestone would not have prescribed Androderm for Martin if Actavis had provided

an adequate warning. See, e.g., In re Levaquin, 700 F.3d at 1168-69.

      Actavis contends that there is "no evidence" that Dr. Firestone read or relied on

the Androderm label in prescribing the drug to Martin. Actavis Mot. for Summ. J. at 9-

10. A reasonable jury, however, could conclude otherwise based on Martin's medical

records. As recounted above, the records show that Martin communicated with Ms.

Hopkins, a nurse that worked with Dr. Firestone, about TRT use. Specifically, the

records show that in October 2012, Martin asked Ms. Hopkins whether his fatigue—a

condition he had discussed with Dr. Firestone just months before—could be related to



                                           37
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 38 of 61 PageID #:11344




his testosterone level. Ms. Hopkins noted that she would "consult" with Dr. Firestone,

and Dr. Firestone subsequently authorized a test of Martin's testosterone level to

determine if TRT was necessary. Martin Medical Records at 000143. In addition,

Martin's medical records show that when Ms. Hopkins reported the test results to

Martin, he mentioned research he had done concerning risks and benefits of TRT use.

According to the medical records, Ms. Hopkins relayed this conversation to Dr.

Firestone, who decided that it was "ok to trial low dose testosterone 2mg patch." Id. at

000122. Finally, the medical records show that approximately one month after Martin

began taking Androderm, he told Ms. Hopkins that he was experiencing benefits without

side effects. Ms. Hopkins wrote in Martin's chart that she would update Dr. Firestone.

In the ensuing months, Martin refilled several Androderm prescriptions.

      Although the medical records indicate that Martin did not communicate directly

with Dr. Firestone about TRT use, they permit a reasonable inference that Dr. Firestone

was actively involved in Martin's treatment with Androderm—particularly because Ms.

Hopkins repeatedly noted that she kept Dr. Firestone, the ultimate decisionmaker,

apprised of her conversations with Martin. Accordingly, a jury reasonably could

conclude that Ms. Hopkins relayed Martin's concerns about TRT risks to Dr. Firestone

and that Dr. Firestone consulted Androderm's label before making his prescribing

decision. Likewise, a jury reasonably could conclude that Dr. Firestone allowed Martin

to continue taking Androderm only after receiving Ms. Hopkins's report from the

November 2012 follow-up visit: that Androderm was improving Martin's energy level

and libido without causing negative symptoms.

      Actavis also argues that the record contains "no evidence" that Dr. Firestone



                                           38
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 39 of 61 PageID #:11344




would not have prescribed Androderm for Martin if had Actavis provided an adequate

warning concerning increased cardiovascular risk. Actavis Mot. for Summ. J. at 10.

Again, a reasonable jury could disagree based on the evidence, which permits an

inference that Martin would not have wanted to take Androderm if he had known of the

undisclosed cardiovascular risk, as well as an inference that Dr. Firestone, knowing

Martin's wishes, would not have prescribed the drug. The evidence supporting these

inferences includes Martin's medical records, which show that he researched TRT risks

and benefits before Androderm was prescribed to him, and his deposition testimony that

when he first receives a new drug, he "absolutely" reads the package insert (i.e., the

drug label). Martin Medical Records at 000122; Martin Dep. at 32:25-33:10. The

inferences are also supported by a declaration that Martin submitted to supplement his

deposition testimony. The declaration states, in relevant part, that (1) Dr. Firestone was

Martin's primary care physician from approximately 2007 to 2014; (2) Dr. Firestone

normally discussed the risks and benefits of any treatment with Martin; and (3) "[w]hen

Dr. Firestone made a treatment recommendation and explained the risks and benefits to

[Martin], he respected [Martin's] decision to use or not use a prescription medication."

See Martin December 7, 2017 Declaration ("Martin Decl."), Ex. 7 to Martin Summ. J.

Opp., ¶¶ 3-5. In addition, the declaration states that if Martin "had known, before first

taking it, that Androderm is associated with causing myocardial infarctions, strokes, and

death, [he] would not have used [it]." Id. ¶ 13.

       Actavis moves to strike Martin's declaration under 28 U.S.C. § 1746 because,

according to Actavis, it is undated. See 28 U.S.C. § 1746 (providing that a matter may

be "supported, evidenced, established, or proved" by an unsworn declaration so long as



                                            39
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 40 of 61 PageID #:11344




it is, among other things, signed and dated). The Court denies the motion to strike

because Martin attached his declaration to his deposition errata, which is both signed

and dated. See Martin Decl. at 5. Next, Actavis argues that if Martin is offering the

declaration as evidence of Dr. Firestone's habit under Federal Rule of Evidence 406, it

is inadmissible because Martin has not satisfied the rule's threshold requirements.

Specifically, Actavis cites Thompson v. Boggs, 33 F.3d 847 (7th Cir. 1994), for the

proposition that under Federal Rule of Evidence 406, habit can be established only

through evidence of a specific practice that is so "frequent[]" and "uniform" that a fact-

finder would conclude the practice is "semi-automatic in nature." Id. at 854 (internal

quotation marks omitted).

       The Court concludes that the statements in Martin's declaration concerning Dr.

Firestone's practices are admissible under Rule 406. According to Martin, Dr. Firestone

was his primary care provider for nearly seven years. Other evidence in the record

shows that Martin suffered from numerous health problems for which he took

medication. And as noted, Martin testified during his deposition that he generally reads

the drug label for new medications. This evidence is sufficient to establish that Martin

spoke with Dr. Firestone "frequently" about medications, including their risks and

benefits, and that Dr. Firestone habitually deferred to Martin's decision whether to take a

medication. See Boggs, 33 F.3d at 854. The fact that Martin may not have spoken

directly to Dr. Firestone about Androderm's risks and benefits or the decision to take it

does not alter the Court's conclusion. See Actavis Summ. J. Reply at 6. This is

because, as already noted, the record permits an inference that Martin was

communicating with Dr. Firestone through Ms. Hopkins.



                                             40
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 41 of 61 PageID #:11344




       2.     Design defect

       As with Martin's failure to warn claim, it is unclear whether Martin is asserting a

design defect claim based on strict liability, negligence, or both. See Compl., Count

One (appearing to assert only a strict liability design defect claim); Martin Summ. J.

Opp. at 3-4 (arguing that he can prevail under both theories). Again, the distinction

does not matter because "[w]here design defect cases are involved, Minnesota merges

the theories of strict liability and negligence." Green Plains, 349 F. Supp. 3d at 773

(quoting Piotrowski v. Southworth Prods. Corp., 15 F.3d 748, 751 (8th Cir. 1994)); see

also Bilotta, 346 N.W.2d at 622-23. To prevail on a design defect claim under

Minnesota law, a plaintiff must establish that the defendant's product "was in a defective

condition unreasonably dangerous for its intended use." Bilotta, 346 N.W.2d at 623 n.3.

Minnesota courts apply a "reasonable care balancing test" to determine whether a

product is unreasonably dangerous. Id. at 622. The Minnesota Supreme Court has

defined the test as follows:

       [A] manufacturer is obligated to exercise that degree of care in his plan or
       design so as to avoid any unreasonable risk of harm to anyone who is
       likely to be exposed to the danger when the product is used in the manner
       for which the product was intended, as well as an unintended yet
       reasonably foreseeable use.

       What constitutes "reasonable care" will, of course, vary with the
       surrounding circumstances and will involve "a balancing of the likelihood
       of harm, and the gravity of harm if it happens, against the burden of the
       precaution which would be effective to avoid the harm."

Id. at 621 (quoting Holm v. Sponco, 324 N.W.2d 207, 212 (Minn. 1982)). Factors a jury

may consider in assessing a manufacturer's conduct include:

       (1) the usefulness and desirability of the product; (2) the availability of
       other and safer products to meet the same need; (3) the likelihood of
       injury and its probable seriousness; (4) the obviousness of the danger; (5)

                                            41
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 42 of 61 PageID #:11344




       common knowledge and normal public expectation of the danger; (6) the
       avoidability of injury by care in use of the product (including the effects of
       instruction or warning); and (7) the ability to eliminate the danger without
       seriously impairing the usefulness of the product or making it unduly
       expensive.

Kociemba v. G.D. Searle & Co., 695 F. Supp. 432, 434 (D. Minn. 1988) (quoting Krein v.

Raudabough, 406 N.W.2d 315, 318 (Minn. Ct. App. 1987)).

       Evidence of a safer alternative design is not a required element of a design

defect claim. See Kallio, 407 N.W.2d 92 at 96-97 & n.8; Young v. Pollock Eng'g Grp.,

Inc., 428 F.3d 786, 789 (8th Cir. 2005); Kruszka, 19 F. Supp. 3d at 897. Minnesota

courts, however, have stated that plaintiffs will rarely prevail without it. See Kallio, 407

N.W.2d at 96-97 & nn.6, 8 ("[A]s a practical matter, successful plaintiffs, almost without

fail, introduce evidence of an alternative safer design," but "[c]onceivably, rare cases

may exist where the product may be judged unreasonably dangerous because it should

be removed from the market rather than be redesigned"); Young, 428 F.3d at 789

(same).

       Actavis acknowledges that Martin does not need evidence of a safer alternative

design to prevail on his design defect claim. But Actavis contends that under Kallio,

Martin's only alternative is to argue that Androderm should be removed from the market

entirely—and Martin does not make that argument. According to Actavis, therefore, the

Court should grant summary judgment in its favor on Martin's design defect claim.

       The Court is not persuaded that the "rare case[]" language in Kallio defines the

only universe of design defect claims that are viable without proof of a feasible, safer

alternative design. Kallio, 407 N.W.2d at 97 n.8. Indeed, the Minnesota Supreme Court

has stated that "[w]hat constitutes 'reasonable care'" depends on the "surrounding



                                             42
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 43 of 61 PageID #:11344




circumstances." Bilotta, 346 N.W.2d at 621 (quoting Holm, 324 N.W.2d at 212). "[T]he

manufacturer's conduct in balancing its product's risk against its utility is the key

element in determining liability," and a fact-finder can consider the seven factors

referenced above in assessing this issue. Kociemba, 695 F. Supp. at 434 (citing Bilotta,

346 N.W.2d at 622).

       Martin offers evidence and argument that is relevant to several of the factors

outlined in Kociemba, such as Androderm's degree of utility and the seriousness of the

harm it can cause. Indeed, as previously noted, Martin argues that Androderm is

"defectively designed for use in men with age-related declines in their testosterone"

because "there is no evidence that Androderm is effective" for that use. Martin

Preemption Opp. at 2; see Martin Summ. J. Opp. at 3 (incorporating same by

reference). He offers evidence in support of this argument, including the expert

testimony of Dr. Ardehali. See, e.g., Ardehali General Causation Report § VII.37

(opining that "the state of knowledge regarding either the safety or efficacy of

testosterone product use in middle-aged and older men with declines in testosterone

levels related to aging or the comorbidities of aging" was "deficient in 2012"). Martin

also contends that Androderm can cause grave harm in men with age-related

hypogonadism. He offers evidence and expert testimony in support of that proposition.

See, e.g., id. § II.B.3.t (opining based on the "totality of the evidence," including medical

and scientific literature, that administering "exogenous testosterone to middle-aged and

older men who are diagnosed with testosterone declines unrelated to classical

hypogonadism is harmful" because it "increases the risk of coronary artery and

cerebrovascular occlusive events (heart attack and stroke)").



                                             43
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 44 of 61 PageID #:11344




       Martin also offers evidence concerning the "likelihood" that Androderm can cause

heart attacks and the "obviousness" of that risk. Kociemba, 695 F. Supp. at 434. As

the Court has already discussed, a jury reasonably could credit the testimony of Martin's

experts that Actavis knew or should have known of Androderm's cardiovascular risk by

2007. Relatedly, Dr. Pence has opined that notwithstanding this known or foreseeable

risk, Actavis marketed Androderm for men with age-related hypogonadism. See, e.g.,

Pence Report ¶¶ 405-44. Actavis denies that it did so, but reasonable minds could

differ based on evidence including Dr. Pence's report, which Actavis has not moved to

exclude, and internal Actavis documents concerning Androderm marketing strategy.

See, e.g., June 15, 2004 New Hire Presentation, Ex. 16 to Martin Summ. J. Opp., at

00294390 ("Androderm Strategy: Raise awareness of T-deficiency symptoms to drive

prescribing."); id. at 00294393 ("Core selling message: Doctor, Androderm is an

optimal therapeutic solution for your patients with testosterone deficiency. Androderm

may help restore their T levels to normal and improve their sexual function, mood, and

energy."). Finally, Martin has offered evidence concerning the "avoidability of injury,"

such as through "instruction or warning." Kociemba, 695 F. Supp. at 434. Dr. Pence,

for example, opined that Actavis could and should have added a cardiovascular risk

warning to Androderm's label before Martin was prescribed the drug, see Pence Report

¶¶ 445-50, and a jury reasonably could credit that opinion.

       Taken together, the evidence allows an inference that Actavis failed to exercise

"reasonable care" in balancing the likelihood and gravity of harm posed by Androderm

"against the burden of" taking precautions that could prevent it. Bilotta, 346 N.W.2d at

621. A jury, therefore, reasonably could find in Martin's favor on his design defect claim,



                                            44
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 45 of 61 PageID #:11344




and the Court denies Actavis's motion for summary judgment.

       3.     Negligence

       Actavis contends that if Martin is asserting a negligence claim based only on an

alleged failure to test Androderm's safety and efficacy, the Court should dismiss it

because Minnesota law does not recognize negligent failure to test as an independent

cause of action. See Actavis Mot. for Summ. J. at 11 (citing Huggins, 932 F. Supp. 2d

at 987 n.15). Martin confirms that he is not asserting an independent failure to test

claim, so this argument is moot. Next, Actavis argues that any negligence claims that

"include allegations of 'negligent marketing,' 'off-label marketing,' and 'misbranding'" are

preempted by federal law. Actavis Mot. for Summ. J. at 11. The Court has already

rejected this argument.

       Finally, in what appears to be an argument that Martin cannot prevail on a

negligent marketing claim, Actavis maintains that there is "no evidence Dr. Firestone

saw or relied on Androderm marketing or promotion materials." Id. Actavis also

contends that even assuming the learned intermediary doctrine does not apply to a

negligent marketing claim, Martin cannot prevail because the record lacks evidence that

he saw or relied upon Androderm marketing or promotion materials. Id. According to

Actavis, Martin testified during his deposition that he "recalled seeing only television ads

for a gel testosterone product with a pump and an underarm deodorant-like product."

Id. at n.11. Androderm is a patch and Actavis states that it "did not do television

advertising for Androderm." Id. Martin does not dispute these representations of the

factual record. His failure to do so, however, does not affect the Court's decision,

because the Court understands Martin to be asserting a garden-variety negligence



                                             45
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 46 of 61 PageID #:11344




claim, not a claim for negligent marketing. See, e.g., Martin Summ. J. Opp. at 11

(arguing that the concept of failure to test "is addressed within the Negligence claim");

Compl., Count Three (asserting claim for "Negligence"). A negligence claim is broader

than a negligent marketing claim and does not necessarily require proof of reliance on

marketing materials. For all of these reasons, the Court denies Actavis's motion for

summary judgment on Martin's negligence claim.

       4.     Express warranty

       "An express warranty is created when '[a]ny affirmation of fact or promise made

by the seller to the buyer which relates to the goods . . . becomes part of the basis of

the bargain' or '[a]ny description of the goods . . . is made part of the basis of the

bargain.'" In re Levaquin Prods. Liab. Litig., 752 F. Supp. 2d 1071, 1080 (D. Minn.

2010) (quoting MINN. STAT. § 336.2-313(1)(a), (b)). "To establish a warranty claim the

plaintiff must basically prove: the existence of a warranty, a breach, and a causal link

between the breach and the alleged harm." In re Levaquin, 752 F. Supp. 2d at 1080

(quoting Peterson v. Bendix Home Sys., Inc., 318 N.W.2d 50, 52-53 (Minn. 1982)).

       Actavis contends that the Court should grant summary judgment in its favor on

this claim because, according to Actavis, there is no evidence that it made an

affirmation of fact or promise to Dr. Firestone. This argument assumes that the learned

intermediary doctrine applies to an express warranty claim under Minnesota law, but the

cases on which Actavis relies do not clearly support this proposition. See Riley v.

Cordis Corp., 625 F. Supp. 2d 769, 789 (D. Minn. 2009) (indicating that an express

warranty claim may be based on "representations . . . made either to [plaintiff] or his

doctor" (emphasis added)); Johnson v. Zimmer, Inc., No. Civ. 02-1328 JTNFLN, 2004



                                             46
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 47 of 61 PageID #:11344




WL 742038, at *11 (D. Minn. Mar. 31, 2004) (evaluating breach of express warranty

claim without reference to the learned intermediary doctrine).

       Even assuming the learned intermediary doctrine applies, a jury reasonably

could find in Martin's favor on this claim. For reasons already discussed, the evidence

permits an inference that Dr. Firestone read and relied upon the Androderm label in

prescribing the drug to Martin. At that time, the label stated that signs and symptoms

"associated with male hypogonadism include . . . decreased sexual desire" and "fatigue

and loss of energy . . . ." April 2012 Androderm Label, Full Prescribing Information §

12.1. Dr. Firestone initially prescribed Androderm because Martin was suffering from

fatigue and his testosterone level was on the low end of normal. He allowed Martin to

continue taking Androderm after Martin reported improvements in his energy level and

libido without negative side effects. Furthermore, it is undisputed that at the time, the

label did not include the warnings that the FDA required Actavis to add in 2015. Based

on this evidence, a jury reasonably could conclude that the signs and symptoms

language in the April 2012 label, combined with the lack of cardiovascular risk

information, became part of the "basis of the bargain" in Dr. Firestone's decision to

prescribe Androderm to Martin and continue authorizing refills. MINN. STAT. § 336.2-

313(1)(a), (b).

       A jury reasonably could find in Martin's favor, too, if the learned intermediary

doctrine does not apply. As noted, Martin testified that when he receives a new drug,

he "absolutely" reads the label. Martin Dep. at 32:25-33:10. Martin's medical records,

moreover, reflect that he asked Ms. Hopkins whether his fatigue could be related to his

testosterone level and that he researched TRT risks and benefits before Dr. Firestone



                                            47
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 48 of 61 PageID #:11344




prescribed him Androderm. The records also reflect that Martin continued taking

Androderm because it was improving his energy level and libido but causing no side

effects. This evidence permits an inference that Martin read the information in the label

concerning potential symptom relief and risks and that this information became part of

the "basis of the bargain" in his decision take Androderm. MINN. STAT. § 336.2-

313(1)(a), (b). For these reasons, the Court denies Actavis's motion for summary

judgment on Martin's claim for breach of express warranty.

       5.     Implied warranty

       Actavis contends that the Court should grant summary judgment in its favor on

Martin's claim for breach of implied warranty of merchantability because under

Minnesota law, "strict liability has effectively preempted implied warranty claims where,"

as here, "personal injury is involved." Nimeth v. Prest Equip. Co., No. C1-93-685, 1993

WL 328767, at *1 (Minn. Ct. App. Aug. 31, 1993); Westbrock v. Marshalltown Mfg. Co.,

473 N.W.2d 352, 356 (Minn. Ct. App. 1991). Martin responds that the Court should not

grant Actavis's motion because "a party can plead claims in the alternative, including in

cases where the alternatives eventually merge or cannot both be granted." Martin

Summ. J. Opp. at 12 (citing FED. R. CIV. P. 8(d)). Two cases in which district courts

applied Minnesota law indicate that Actavis has the better of these arguments. See,

e.g., Kruszka, 19 F. Supp. 3d at 896 (dismissing plaintiffs' claims for breach of implied

warranty as "subsumed by their strict liability claims"); In re Levaquin, 752 F. Supp. 2d

at 1079 ("Plaintiffs' claims for breach of the implied warranty of merchantability" were

"subsumed by their strict liability claims and warrant[ed] dismissal"). Because Martin

has not cited any contrary case law, the Court grants Actavis's motion for summary



                                            48
    Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 49 of 61 PageID #:11344




judgment on this claim.

         6.    Negligent misrepresentation and fraudulent misrepresentation

         The Court grants Actavis's motion for summary judgment on Martin's negligent

misrepresentation claim because Martin states that he will not pursue it. Martin,

however, has not dropped his claim for fraudulent misrepresentation. 2 In Minnesota, a

plaintiff must establish five elements to prevail on a fraudulent misrepresentation claim,

including that (1) "there was a false representation by a party of a past or existing

material fact susceptible of knowledge," and (2) "the representation caused the other

party to act in reliance thereon." Hoyt Props., Inc. v. Prod. Res. Grp., L.L.C., 736

N.W.2d 313, 318 (Minn. 2007) (internal quotation marks omitted).

         The parties dispute whether the learned intermediary doctrine applies to a

fraudulent misrepresentation claim. Citing only Flynn v. American Home Products

Corp., 627 N.W.2d 342 (Minn. Ct. App. 2001), Actavis maintains that it does. Flynn

does not support this argument. The plaintiff in Flynn alleged that manufacturers of

brand-name weight-loss drugs made misrepresentations to the FDA about the drugs'

safety and efficacy, including by withholding known adverse event information. See id.

at 345. The plaintiff's theory was that as a result of these misrepresentations, her

doctor prescribed her a generic weight-loss drug without knowing its risks. See id. In

determining that the district court properly granted summary judgment in favor of the

manufacturers on plaintiff's fraudulent misrepresentation claim, the court stated that

plaintiff had not "point[ed] to any affirmative misrepresentations made by



2 In his complaint, Martin asserts a claim for fraud, not fraudulent misrepresentation.
See Compl., Count Seven. But in the summary judgment briefing, both parties treat this
claim as one for fraudulent misrepresentation. The Court, therefore, does the same.
                                             49
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 50 of 61 PageID #:11344




[manufacturers]" that influenced her doctor's prescribing decision. Id. at 349-50. This is

not the same as a determination that plaintiff needed such evidence to prevail on her

claim. Indeed, the court did not even mention the learned intermediary doctrine. See

id. The court went on to say that plaintiff's claim appeared to be one for "fraudulent

misrepresentation based on the concealment of a material fact." Id. at 350. The court

determined that plaintiff could not prevail on that claim, either, because she had not had

any direct communications with the manufacturers. See id. (fraud for failure to disclose

depends on duty to communicate the information allegedly withheld, and that duty does

not extend to third parties). The court's analysis in Flynn does not close the door on

fraudulent misrepresentation claims based on direct communications between drug

manufacturers and patients.

       In re Orthopedic Bone Screw Litigation, No. Civ. 3-96-1095RHKJMM, 1999 WL

628688 (D. Minn. Mar. 8, 1999), is no more helpful for Actavis. There, the court

determined that the learned intermediary doctrine governed claims for fraudulent

marketing and promotion and negligent misrepresentation. See id. at *14-15. In doing

so, however, the court relied on principles that justify applying the doctrine to failure to

warn claims—not to fraud claims. See id. Moreover, the case concerned a surgical

device, and the court's analysis gives little indication that defendants marketed the

device directly to consumers or intended for consumers to read the labeling. See id. In

those circumstances, it makes more sense to require evidence of misrepresentations

made to doctors than in the present situation, where manufacturers marketed both to

doctors and consumers and intended for both populations to read the labeling. See

also Martin Summ. J. Opp. at 12-13 (arguing that this case is distinguishable from In re



                                             50
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 51 of 61 PageID #:11344




Orthopedic Bone Screw Litigation because "Actavis marketed directly to consumers").

       The Court understands a fraudulent misrepresentation claim based on an

affirmative representation to be viable under Minnesota law so long as the five elements

set forth in Hoyt are satisfied, regardless of whether a doctor or a patient received the

alleged misrepresentation. Hoyt, 736 N.W.2d at 318. Similarly, the Court understands

a fraudulent misrepresentation claim based on concealment to be viable so long as

there is a direct communication between the defendant and the plaintiff that is rendered

misleading by the concealment. See L&H Airco, Inc. v. Rapistan Corp., 446 N.W.2d

372, 380 (Minn. 1989) ("A duty to disclose facts" for purposes of a fraudulent

concealment claim "may exist . . . when disclosure would be necessary to clarify

information already disclosed, which would otherwise be misleading."); Flynn, 627

N.W.2d at 350 (plaintiff's fraudulent misrepresentation claim could not be based on

defendant-manufacturers' communications with third party (the FDA) because

"Minnesota common law . . . requires a stronger relationship and a direct

communication"). Based on the same evidence that supports Martin's express warranty

claim, a jury reasonably could conclude that Actavis is liable for fraudulent

misrepresentations made both to Martin and to Dr. Firestone. Accordingly, the Court

denies Actavis's motion for summary judgment on this claim.

       7.     Consumer protection, redhibition, and unjust enrichment

       The Court grants Actavis's motion for summary judgment on Martin's unjust

enrichment claim, which Martin states he does not intend to pursue. The Court also

grants Actavis's motion for summary judgment on Martin's claims for redhibition and

violation of the Minnesota False Statement in Advertising Act because Martin does not



                                            51
    Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 52 of 61 PageID #:11344




respond to Actavis's argument that those claims are not viable. The Court, however,

denies Actavis's motion for summary judgment on Martin's claim for violation of the

Minnesota Deceptive Trade Practices Act, MINN. STAT. § 325D.44(13). Actavis argues

that injunctive relief is the only remedy available under the MDTPA and that the Court

should dismiss Martin's claim because he requests only damages, costs, and attorneys'

fees. See Actavis Mot. for Summ. J. at 13-14 (citing Dennis Simmons D.D.S., P.A. v.

Modern Aero, Inc., 603 N.W.2d 336, 339 (Minn. Ct. App. 1999) (affirming dismissal of

MDTPA claim because the Act "provides only injunctive relief" and "appellant pursued

damages, not an injunction")). But as Martin points out, the Master Complaint in this

MDL contains a request for injunctive relief. And in his short form complaint, Martin

checked a box to incorporate by reference the Master Complaint's prayer for relief.

Actavis's argument for summary judgment on the MDTPA claim, therefore, lacks merit.

         8.    Claims against Actavis, Inc.

         Actavis moves for summary judgment on all claims against defendant Actavis,

Inc. because, according to Actavis, that entity does not manufacture or sell Androderm.

In support of this argument, Actavis cites Minnesota Statute § 544.41, which applies to

"product liability action[s] based in whole or in part on strict liability in tort." 3 MINN. STAT.

§ 544.41, subdiv. 1. Section 544.41 provides that except in limited circumstances, a

court must dismiss claims brought against a "defendant other than the manufacturer" so

long as the manufacturer can be sued and can satisfy the judgment. See id. at subdiv.

1-3. In response, Martin points the Court to a motion for sanctions it filed in June 2018.




3Actavis actually cites Minnesota Statute § 544.4, see Actavis Mot. for Summ. J. at 15,
but as far as the Court can tell, that statute does not exist.
                                               52
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 53 of 61 PageID #:11344




In that motion, Martin asked the Court to deny Actavis's motion for summary judgment

on claims against Actavis, Inc. as a sanction for Actavis's alleged refusal to produce a

Rule 30(b)(6) witness concerning its corporate structure. According to Actavis, Martin's

motion for sanctions is unwarranted because Martin did not properly notice the Rule

30(b)(6) deposition and because Actavis's discovery responses "explicitly state that

Actavis, Inc., is a holding company that did not manufacture, market, or sell

Androderm." Actavis June 13, 2018 Opp. to Mot. for Sanctions at 10.

       Information concerning Actavis, Inc.'s corporate structure would guide the Court

in deciding whether it must dismiss certain claims against it under Minnesota Statue §

544.41. But the Court terminated Martin's motion for sanctions as moot in November

2018 in light of the Master Settlement Agreement. The Court orders the parties to

attempt to reach a stipulation that will resolve Actavis's motion for summary judgment

on claims against Actavis, Inc. If the parties cannot do so, the Court will order Actavis

to produce a 30(b)(6) witness who can provide relevant testimony. After the deposition

is complete, the Court will order the parties to file simultaneous, five-page supplemental

briefs on this portion of Actavis's motion for summary judgment.

       9.     Comparative fault

       Minnesota law provides, in relevant part, that "[c]ontributory fault does not bar

recovery in an action by any person . . . to recover damages for fault resulting . . . in

injury to person . . . if the contributory fault was not greater than the fault of the person

against whom recovery is sought." MINN. STAT. § 604.01. "[A]ny damages allowed,"

however, "must be diminished in proportion to the amount of fault attributable to the

person recovering." Id. Actavis requests summary judgment on Martin's comparative



                                              53
    Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 54 of 61 PageID #:11344




fault because, it argues, it presented "unopposed" expert testimony that Martin's fault,

such as his failure to manage pre-existing medical conditions, "was a substantial factor

in causing" his heart attack. Actavis Mot. for Summ. J. at 17.

         The Court denies Actavis's motion. Martin's specific causation expert, Dr.

Ardehali, has opined that Martin's pre-existing medical conditions were not the sole

cause of his heart attack. The Court has ruled that his testimony is admissible, so the

contrary opinion offered by Actavis's expert is not unopposed. Moreover, based on Dr.

Ardehali's testimony, a jury reasonably could conclude that Martin's "contributory fault

was not greater than the fault of" Actavis. MINN. STAT. § 604.01. In that circumstance,

Minnesota law would not bar recovery. See id. The Court recognizes that Martin did

not respond to Actavis's arguments concerning contributory fault. It concludes that

Martin did not forfeit the issue, however, because he defended Actavis's Daubert

challenge to Dr. Ardehali's specific causation testimony.

         10.    Punitive damages

                a.     Choice of law

         Actavis asks the Court to strike Martin's request for punitive damages. It first

argues that the laws of three states could potentially govern the request: Minnesota,

where Martin has resided at all relevant times; New Jersey, where defendant Actavis

Pharma, Inc., a seller of Androderm, is located; and Utah, where Actavis Utah, a

manufacturer of Androderm, is located. 4 Actavis then maintains that under the laws of

each state, Martin's request for punitive damages is barred—and that even if it is not, no

reasonable jury could find in Martin's favor. In response, Martin contends that the



4   As far as the Court can tell, Actavis Utah is not a defendant in this action.
                                               54
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 55 of 61 PageID #:11344




punitive damages laws of Minnesota, New Jersey, and Utah vary in material ways and

that a choice of law analysis is therefore required. He further contends that under Case

Management Order Nos. 12 and 47 in this MDL, Minnesota's choice of law analysis

should be employed. Finally, he argues that the analysis favors applying Minnesota law

to his request for punitive damages. Actavis does not respond to Martin's choice of law

analysis, nor does it conduct its own. Instead, it its reply, it doubles down on the

position that punitive damages are unavailable no matter which state law applies. The

Court concludes that by failing to address the choice of law issue, Actavis has forfeited

any objection to employing Minnesota choice of law rules and applying Minnesota law to

the question of punitive damages. But even if Actavis had not forfeited these

objections, Martin's analysis is sound.

       Specifically, under CMO 12, Martin's case "shall be treated as if originally filed in

the federal district where the Plaintiff was a citizen at the time of the filing of his . . . first

Complaint." CMO 12 § II.B.ii. For Martin, that district is Minnesota—and that means

that Minnesota's choice of law rules apply. See CMO 47, 2017 WL 1836435, at *21

("The Seventh Circuit has indicated that in 'foreign cases filed directly in a district court

as a part of ongoing multidistrict litigation,' courts generally should treat the cases, for

purposes of applicable choice of law rules, as originating outside the district and thus

should apply the choice of law rules of the originating states." (quoting Dobbs v. DePuy

Orthopedics, Inc., 842 F.3d 1045, 1049 (7th Cir. 2016)). In Minnesota, a court engages

in a choice of law analysis only if there is a substantive, outcome-determinative conflict

between laws. See, e.g., Healey v. I-Flow, LLC, 853 F. Supp. 2d 868, 874 (D. Minn.

2012) (citing Jepson v. Gen. Cas. Co. of Wis., 513 N.W.2d 467, 469 (Minn. 1994);



                                                55
    Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 56 of 61 PageID #:11344




Christian v. Birch, 763 N.W.2d 50, 55 (Minn. Ct. App. 2009)). Moreover, "[f]or a State's

substantive law to be selected in a constitutionally permissible manner, that State must

have a significant contact or significant aggregation of contacts, creating state interests,

such that choice of its law is neither arbitrary nor fundamentally unfair." Jepson, 513

N.W.2d at 469 (quoting Allstate Ins. Co. v. Hague, 449 U.S. 302, 312-13 (1981)).

         Martin identifies at least one substantive, outcome-determinative conflict: New

Jersey's punitive damages statute is vulnerable to a preemption challenge, while

Minnesota's is not. See Martin Summ. J. Opp. at 14, 20; see also In re Levaquin

Products Liability Litigation, MDL No. 08-1943 (JRT), 2010 WL 7852346, at *6-7 (D.

Minn. Nov. 9, 2010) (finding an "actual conflict" between Minnesota and New Jersey

punitive damages laws on this basis). A choice of law analysis is therefore appropriate,

see Healey, 853 F. Supp. 2d at 874, and five factors have potential relevance: "(1)

predictability of result; (2) maintenance of interstate and international order; (3)

simplification of the judicial task; (4) advancement of the forum's governmental interest;

and (5) application of the better rule of law." Jepson, 513 N.W.2d at 470. 5




5 In In re Levaquin, the court noted that Minnesota's five-factor choice of law analysis
applies to substantive but not procedural or remedial laws, and it interpreted
Minnesota's punitive damages statute as remedial. 2010 WL 7852346, at *7-8. The
question whether Minnesota's punitive damages statute is substantive or remedial
appears to be unsettled, however. See, e.g., In re Mirapex Prods. Liab. Litig., Civil No.
07-MD-1836 (JMR/FLN), 2007 WL 9636345, at *2-3 (D. Minn. Nov. 27, 2007)
(interpreting the statute as substantive and concluding that it must employ the five-factor
choice of law test). The court declines to venture into this territory because it likely does
not affect the result of Actavis's motion. See In re Levaquin, 2010 WL 7852346, at *7-
10 (concluding that Minnesota Statute § 549.20 applies regardless of whether it is
considered substantive or remedial); see also id. at *8 n.5 ("The substantive/remedial
determination for a conflict of law analysis under Minnesota law is a different inquiry
than that posed to courts determining whether to apply a federal or state law under the
Erie doctrine.").
                                             56
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 57 of 61 PageID #:11344




       Martin states that in two recent MDL cases, district courts applying Minnesota

choice of law rules focused on the "governmental interest" factor and determined that

Minnesota law should govern Minnesota citizens' punitive damages claims. See In re

Levaquin, 2010 WL 7852346, at *7-10 (applying the five-factor test for the sake of

argument; noting that Minnesota places "unique emphasis on only the government

interest of the forum state in a conflict of law analysis"; and concluding that Minnesota's

"strong interest in preventing injury to its citizens" through enforcement of its punitive

damages statute was paramount); In re Mirapex, 2007 WL 9636345, at *4 ("The [fourth]

factor, advancement of the forum's governmental interest, generally weighs in favor of

application of the state law in which the plaintiff lives and in which the injury occurred.").

These cases persuade the Court that Minnesota law governs Martin's request for

punitive damages. Moreover, because Martin is a citizen of Minnesota, his heart attack

occurred there, and Actavis conducted business there, applying Minnesota law would

not be arbitrary or unfair. See Jepson, 513 N.W.2d at 469.

                b.   Punitive damages standard

       Minnesota's punitive damages statute permits an award of punitive damages in a

civil action:

       only upon clear and convincing evidence that the acts of the defendant
       show deliberate disregard for the rights or safety of others. . . . A
       defendant has acted with deliberate disregard . . . if [it] has knowledge of
       facts or intentionally disregards facts that create a high probability of injury
       to the rights or safety of others and: (1) deliberately proceeds to act in
       conscious or intentional disregard of the high degree of probability of injury
       to the rights or safety of others; or (2) deliberately proceeds to act with
       indifference to the high probability of injury to the rights or safety of others.

MINN. STAT. § 549.20 at subdiv. 1. Notably, under Minnesota law, a plaintiff cannot

request punitive damages "[u]pon commencement of a civil action" but "may make a

                                              57
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 58 of 61 PageID #:11344




motion to amend the pleadings to claim punitive damages" after he has filed suit. MINN.

STAT. § 549.191. A court "shall" grant the motion if it finds that plaintiff has offered

"prima facie evidence in support of the motion." Id.

       Actavis appears to argue that although Martin requested punitive damages when

he commenced the action, Minnesota Statute § 549.191 invalidates that request. It also

argues that Martin cannot obtain punitive damages because he did not move to amend

his complaint to add a request for punitive damages. Martin responds that he has not

had a chance to depose former Actavis employees whose testimony is relevant to

punitive damages. He states that he will file a motion to amend under Minnesota

Statute § 549.191 after he takes the depositions. The Court resolves this issue on a

ground neither party raises: under the Erie doctrine, a federal court sitting in diversity

applies "federal procedural law," Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415,

427 (1996) (citing Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)), and in the Court's

view, the requirements of Minnesota Statute § 549.191 are procedural.

       The Court is aware that Minnesota courts sitting in diversity have often applied

Minnesota Statute § 549.191 to claims for punitive damages. See Selective Ins. Co. of

S.C. v. Sela, 353 F. Supp. 3d 847, 855-56 (D. Minn. 2018) (collecting cases). But some

courts have recently called this practice into question because "[p]leading standards are

generally viewed as procedural . . . ." Id. at 855, 859 (in a diversity action, federal

pleading standards, not Minnesota Statute § 604.18, should govern insured's motion for

leave to amend counterclaim to add claim for bad-faith denial of insurance benefits); id.

at 855-56 & n.3 (suggesting in dicta that the requirements of Minnesota Statute §

549.191, which are similar in some respects to those of Minnesota Statute § 604.18,



                                             58
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 59 of 61 PageID #:11344




should not apply in diversity actions); see also In re McNeilus Mfg. Explosion

Coordination Litig., No. 17-cv-5237-PJS-KMM, 2019 WL 2387110, at *2 n.2 (D. Minn.

June 6, 2019) (Federal Rule of Civil Procedure 15, not Minnesota Statute § 549.191,

applied to plaintiff's motion for leave to amend complaint to add request for punitive

damages).

       Although the law on this issue is uncertain, see, e.g., Rilley v. MoneyMutual,

LLC, No. 16-cv-4001 (DWF/LIB), 2018 WL 6920764, at *5, *7 (D. Minn. Dec. 13, 2018)

(interpreting Minnesota Statute § 549.191 as "a substantive law defining a substantive

right" for purposes of an Erie determination and concluding that it should govern

plaintiff's motion for leave to amend complaint to add punitive damages), the Court

respectfully concludes that the reasoning in Sela and In re McNeilus is more

persuasive. Accordingly, federal pleading standards apply to Martin's punitive damages

claim. Martin's request for punitive damages does not suffer from a procedural defect

because nothing in the Federal Rules of Civil Procedure bars a plaintiff from requesting

punitive damages in his initial complaint. See, e.g., FED. R. CIV. P. 8(a)(3) ("A pleading

that states a claim for relief must contain: . . . a demand for the relief sought, which may

include relief in the alternative or different types of relief."); Smith v. I-Flow Corp., 753 F.

Supp. 2d 744, 749-50 (N.D. Ill. 2010) (determining that the allegations in plaintiffs'

complaint "plausibly give rise to a viable claim for punitive damages" and therefore

satisfy Rule 8(a)'s pleading requirements).

       Even if Minnesota Statute § 549.191 applies, Martin could satisfy its

requirements because the Court finds that a genuine dispute exists concerning whether

Actavis acted with "deliberate disregard for the rights or safety of others." MINN. STAT. §



                                              59
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 60 of 61 PageID #:11344




549.20 at subdiv. 1. If Martin moved to amend his complaint to request punitive

damages, the Court would grant it based on the same evidence. Specifically, Martin

has offered evidence supporting a reasonable inference that Actavis knew that

Androderm increases cardiovascular risk but did not provide an adequate warning. In

addition, Martin has offered evidence from which a jury reasonably could conclude that

Actavis knew that Androderm has not been proven safe or effective for use in men with

age-related hypogonadism yet marketed it for that purpose. A jury, therefore,

reasonably could find that Actavis knew or disregarded information that "create[s] a high

probability of injury" and acted in "conscious or intentional disregard of," or with

"indifference to," that risk. Id.

       In a final push for dismissal of Martin's punitive damages request, Actavis

contends that Martin cannot show a "nexus" between the alleged misconduct and the

"specific harm" he suffered, as required under State Farm Mutual Auto Insurance Co. v.

Campbell, 538 U.S. 408, 422 (2003). This argument lacks merit because as noted, a

jury reasonably could find based on the evidence that Actavis marketed Androderm for

use in patients like Martin. Moreover, Martin claims that he suffered the exact injury for

which Actavis allegedly failed to provide adequate warnings. The Court denies

Actavis's motion to strike Martin's request for punitive damages.

                                        Conclusion

       For the foregoing reasons, the Court denies Actavis's Motion for Summary

Judgment Based on Federal Preemption [dkt. no. 41]; denies Actavis's Motion to

Exclude the Testimony of Martin's Experts Burt Gerstman, Ph.D., Martin. T. Wells,

Ph.D., and Hossein Ardehali, M.D., and terminates as moot Actavis's Motion to Exclude



                                             60
 Case: 1:15-cv-04292 Document #: 104 Filed: 12/30/19 Page 61 of 61 PageID #:11344




the Testimony of Martin's Expert Robert Johnson [dkt. no. 38]; and grants in part and

denies in part Actavis's Motion for Summary Judgment [dkt. no. 32]. Specifically, the

Court grants Actavis's Motion for Summary Judgment on Martin's claims for breach of

implied warranty of merchantability, negligent misrepresentation, unjust enrichment,

redhibition, and violation of the Minnesota False Statement in Advertising Act; denies

Actavis's Motion for Summary Judgment on Martin's claims for failure to warn, design

defect, negligence, breach of express warranty, fraudulent misrepresentation, and

violation of the Minnesota Deceptive Trade Practices Act; denies Actavis's Motion for

Summary Judgment based on comparative fault; denies Actavis's motion to strike

Martin's request for punitive damages; and reserves judgment on Actavis's Motion for

Summary Judgment on claims against Actavis, Inc.



                                                ________________________________
                                                     MATTHEW F. KENNELLY
                                                     United States District Judge

Date: December 30, 2019




                                           61
